Exhibit 10.128

AGREEMENT

This agreement (this “Agreement”) is made and entered into as of the 4th day of
March, 2006 by and among Wynn Resorts, Limited, a corporation organized and
existing under the laws of the State of Nevada (“WRL”), Wynn Resorts (Macau) SA,
a corporation organized and existing under the laws of the Macau Special
Administrative Region (“Wynn Macau”), and Publishing and Broadcasting, Ltd., a
corporation organized and existing under the laws of Australia (“PBL”). WRL,
Wynn Macau and PBL are sometimes referred to individually as a “Party” and
collectively as “Parties”.

RECITALS

A. Wynn Macau is a wholly owned indirect subsidiary of WRL.

B. Wynn Macau is the concessionaire under that certain Concession Contract for
the Operation of Games of Chance or Other Games in Casinos in the Macau Special
Administrative Region dated June 24, 2002 (as amended from time to time) for the
operation of Games of Fortune or Chance or other Casino Games in register no.
337 and 338 of the Notarial Division of the Macau Director of Finance
Department, a copy of which is attached hereto (the “Concession Agreement”). The
Concession Agreement was granted by the Macau Special Administrative Region
(together with all applicable governmental agencies and authorities having
jurisdiction over any transactions contemplated by this Agreement or the
Subconcession (as defined herein), the “Macau Government”).

C. Pursuant to Article 75 of the Concession Agreement and subject to Macau
Government authorization and approval, Wynn Macau is permitted to grant to third
parties subconcessions which, with respect to this Agreement, shall be a binding
agreement entered into by Wynn Macau (as concessionaire under the Concession
Agreement), a limited liability company to be incorporated in Macau by and
wholly owned by PBL (“PBL Macau”) and the Macau Government comprising a set of
instruments from which PBL Macau will derive certain rights and take on certain
duties and obligations, pursuant to which PBL Macau shall be entitled to operate
casinos, Games of Fortune or Chance and other Casino Games in the Macau SAR as
an autonomous subconcessionaire (collectively, a “Subconcession”).

D. This Agreement sets out the agreement of WRL to cause Wynn Macau to grant or
to take all action necessary in accordance with the terms of this Agreement to
cause the Macau Government to grant a Subconcession to PBL Macau, and for PBL or
PBL Macau to pay or procure the payment to Wynn Macau of the Purchase Price (as
defined below) and to cause PBL Macau to take the grant of the Subconcession, on
the further terms and subject to conditions set forth in this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, the Parties hereto, intending to be
legally bound hereby, agree that the foregoing recitals are true and correct and
as follows:

ARTICLE I

DEFINITIONS

In addition to other terms defined elsewhere in this Agreement, the following
terms will be defined as follows:

1.1 “City of Dreams” means the project for a hotel, casino and gaming lounge in
Cotai, Macau being development by an affiliate of PBL, Melco Hotels and Resorts
(Macau) Limited.



--------------------------------------------------------------------------------

1.2 “Closing” means the consummation of the transactions contemplated by this
Agreement.

1.3 “Closing Date” means the date upon which the Closing occurs as set forth in
Section 3.1.

1.4 “Control” and “Controlled” mean, in relation to a corporation, the ability,
directly or indirectly, to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of a majority of
securities of that corporation or otherwise.

1.5 “Crown Macau” means the hotel with a casino and gaming lounge being built by
Great Wonders Investments Limited in Taipa, Macau SAR.

1.6 “Deposit” means the sum of One Hundred Million Dollars ($100,000,000), which
shall be applied to the Purchase Price as set forth herein.

1.7 “Dollars” or “$” means United States dollars.

1.8 “Escrow Account” means the account at Bank of America (Hong Kong) or a
financial institution to be mutually agreed between the Parties where the
Deposit will be held in accordance with the terms of an escrow agreement
consistent with the terms of this Agreement to be entered into by Wynn Macau,
WRL, PBL and the financial institution acting as escrow agent.

1.9 “Group Companies” means any corporation Controlled by WRL.

1.10 “Purchase Price” means Nine Hundred Million Dollars ($900,000,000).

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale. Upon and subject to the terms and conditions set forth in
this Agreement, WRL and Wynn Macau agree to use commercially reasonable efforts
on behalf of PBL to cause the Macau Government to issue all necessary
authorizations and approvals for Wynn Macau and the Macau Government to grant
the Subconcession to PBL Macau and subject to such authorizations and approvals,
to cause, Wynn Macau and the Macau Government to enter into and execute all
documentation necessary to evidence the grant of the Subconcession and for the
same to come into force and legal effect. PBL agrees to pay to Wynn Macau, or
its designee, the Purchase Price as set forth in Section 2.2 at the Closing.

2.2 Purchase Price. The Purchase Price is payable by PBL as follows:

(a) Payment of Deposit. On or before March 13, 2006, PBL shall pay the Deposit
into the Escrow Account for the benefit of Wynn Macau (save that interest shall
be paid to PBL at Closing other than as provided in Section 6.2).

(b) Payment of Balance of the Purchase Price. At Closing, the Deposit shall be
released to Wynn Macau, or its designee, and the remaining sums due, Eight
Hundred Million Dollars ($800,000,000), shall be paid to Wynn Macau in payment
of the Purchase Price, by wire transfer in immediately available funds to an
account designated by Wynn Macau. For the avoidance of doubt, Wynn Macau shall
receive no less than Nine Hundred Million Dollars ($900,000,000) at Closing.
Upon Closing, PBL shall be entitled to all interest earned on the Deposit
through the Closing Date.

 

2



--------------------------------------------------------------------------------

ARTICLE III

CLOSING

3.1 Closing. Subject to the terms and conditions of this Agreement, the Closing
shall be at 10:00 am at the offices of Wynn Macau in the Macau SAR, or such
other location as the Parties may mutually agree, within one business day after
(a) the Subconcession is issued by either Wynn Macau or the Macau Government and
any consents, approvals, confirmations, notifications or other actions of the
Macau Government required to bring the Subconcession into force and legal effect
have been received or done, and (b) all conditions to Closing set forth in
Article V have been satisfied or waived by mutual agreement. The Parties agree
to use all reasonable efforts to expedite the required Macau Government
approvals and authorizations so that the Closing Date may occur as soon as
practicable after the date of this Agreement.

3.2 Deliveries at Closing. At Closing, each of the Parties shall make the
deliveries set forth in this Section 3.2.

(a) Wynn Macau shall deliver to PBL:

(i) evidence in writing from the Macau Government that Wynn Macau has obtained
all necessary approvals and authorizations from the Macau Government required to
permit grant of the Subconcession to PBL; and

(ii) a certificate or other document evidencing the issue of the Subconcession,
together with all such other deeds, endorsements, assignments and other
instruments and agreements that are reasonably necessary to evidence the
Subconcession is in force and legal effect and consummation of the transaction
contemplated by this Agreement.

(b) PBL shall deliver to Wynn Macau or its designee:

(i) the Purchase Price, including the Deposit, from the Escrow Account to Wynn
Macau or its designee, as set forth in Section 2.2(b);

(ii) evidence in writing from the Macau Government that PBL Macau has obtained
ail necessary approvals and authorizations from the Macau Government required to
permit PBL Macau to be a subconcessionaire; and

(iii) all such other deeds, endorsements, assignments and other instruments and
agreements that are reasonably necessary to evidence the consummation of the
transaction contemplated by this Agreement.

3.3 Closing Costs. Each Party shall pay and be solely responsible for its own
transaction fees and attorneys’ fess and expenses incurred in connection with
the transactions contemplated hereby.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1 WRL and Wynn Macau Representations and Warranties. WRL and Wynn Macau hereby
represent and warrant to PBL that the following statements are true and correct
as of the date of this Agreement and shall be true and correct as of the Closing
Date:

(a) WRL is a corporation duly organized, validly existing and in good standing
in the State of Nevada. Wynn Macau is a corporation duly organized, validly
existing and in good standing under the laws of Macau.

 

3



--------------------------------------------------------------------------------

(b) This Agreement and all documents executed by WRL and Wynn Macau pursuant to
this Agreement (i) are duly authorized, executed and delivered and (ii) are
legal, valid and binding obligations of WRL or Wynn Macau, as applicable,
enforceable against WRL or Wynn Macau in accordance with their terms, except as
the enforceability hereof and thereof may be limited by bankruptcy, insolvency
or other similar laws affecting creditors’ rights generally and general
principles of equity. WRL has received the approval of its board of directors
for the execution, delivery and performance of this Agreement.

(c) There is no agreement to which either WRL or Wynn Macau is a party or
binding on WRL or Wynn Macau which is in conflict with this Agreement, or which
challenges or impairs the ability of WRL or Wynn Macau to execute or perform its
obligations under this Agreement.

(d) Neither WRL nor Wynn Macau has made a general assignment for the benefit of
creditors nor has any voluntary or involuntary bankruptcy been filed by or
against them.

(e) There is no litigation or any other proceeding pending against WRL or Wynn
Macau which, if decided adversely to either WRL or Wynn Macau, would prevent WRL
or Wynn Macau from executing this Agreement or consummating the transactions
contemplated hereby.

(f) There is no litigation or any other proceeding pending against or with
respect to the Concession.

(g) WRL and Wynn Macau have made or ordered no payment, taken no action, and
have directed no Person to make any payment or take any action, that violates or
could violate the United States Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”).

(h) The Concession Agreement is in full force and effect, and Wynn Macau is in
compliance with all of its terms.

(i) To its knowledge, there is no investigation pending or threatened against
Wynn Macau by the Government of Macau, other than in the ordinary course of the
government’s regulatory powers.

4.2 PBL’s Representations and Warranties. PBL hereby represents and warrants to
WRL and Wynn Macau that the following statements are true and correct as of the
date of this Agreement and shall be true and correct as of Closing Date:

(a) PBL is a corporation duly organized, validly existing and in good standing
under the laws of Australia. Upon formation, PBL Macau will be a corporation
duly organized, validly existing and in good standing under the laws of Macau,
wholly owned by PBL to the Closing Date;

(b) This Agreement and all documents executed by PBL pursuant to this Agreement
(i) are duly authorized, executed and delivered by PBL; and (ii) are legal,
valid and binding obligations of PBL, enforceable against PBL in accordance with
their terms, except as the enforceability hereof and thereof may be limited by
bankruptcy, insolvency or other similar laws affecting creditors’ rights
generally and general principles of equity. PBL has obtained the approval of its
board of directors to the terms of this Agreement and, other than as
specifically provided herein, does not need the consent or approval of any
person to fulfill its obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

(c) There is no agreement to which PBL is a party or binding on PBL which is in
conflict with this Agreement, or which challenges or impairs PBL’s ability to
execute or perform its obligations under this Agreement.

(d) PBL has made or ordered no payment, taken no action, and has directed no
Person to make any payment or take any action, that violates or could violate
the FCPA.

ARTICLE V

CONDITIONS

5.1 Conditions to Closing for WRL and Wynn Macau. In addition to other
conditions precedent set forth herein, the obligation of WRL and Wynn Macau to
proceed to Closing are expressly conditioned on the satisfaction of each of the
following:

(a) this Agreement shall not have been terminated in accordance with the terms
hereof;

(b) all representations and warranties of PBL are true and correct; and

(c) the Macau Government has issued the Subconcession and all necessary
approvals and authorizations required for Wynn Macau’s grant of the
Subconcession to PBL Macau.

5.2 PBL’s Conditions. In addition to the other conditions precedent set forth in
herein, the obligation of PBL to proceed to Closing is conditioned on the
satisfaction of each of the following:

(a) this Agreement shall not have been terminated in accordance with the terms
hereof;

(b) all representations and warranties of WRL and Wynn Macau are true and
correct; and

(c) the Macau Government has issued the Subconcession and all necessary
approvals and authorizations required for PBL Macau to be a subconcessionaire in
Macau SAR.

ARTICLE VI

TERMINATION

6.1 Termination. The transactions contemplated in this Agreement may be
terminated or abandoned at any time prior to the Closing Date:

(a) upon the mutual written consent of the Parties;

(b) by PBL if WRL or Wynn Macau shall have breached in any material respect any
of their representations, warranties or other agreements contained in this
Agreement, which breach cannot be or has not been cured within 10 days after the
giving of notice by PBL specifying such breach; and

(c) by WRL or Wynn Macau if PBL shall have breached in any material respect any
of its representations, warranties or other agreements contained in this
Agreement, which breach cannot be or has not been cured within 10 days after the
giving of notice by WRL or Wynn Macau specifying such breach.

 

5



--------------------------------------------------------------------------------

6.2 Effect of Termination. If this Agreement is terminated by WRL or Wynn Macau
pursuant to Section 6. l(c) for a material breach by PBL or PBL Macau, Wynn
Macau shall be entitled to retain the Deposit as its sole remedy against PBL
(its officers, directors, or employees) or PBL Macau for such breach. If this
Agreement is terminated pursuant to Section 6.1 (a) or (b), the Deposit shall be
returned to PBL. Upon any termination hereunder no Party shall have any further
rights or obligations to each other or under this Agreement.

6.3 Willful Default by WRL or Wynn Macau. If WRL or Wynn Macau willfully
defaults hereunder, PBL shall have the right to pursue other equitable relief or
mandatory order of judicial authority to enforce the obligations of WRL and Wynn
Macau hereunder; provided, however, that under no circumstances will WRL or Wynn
Macau be liable for any punitive or exemplary damages, whether by statute, in
court or otherwise.

ARTICLE VII

SUBCONCESSION PROVISIONS

7.1 Formation of a Macau SA Company. As soon as practicable, PBL agrees to form
PBL Macau, a limited liability company organized under the laws of the Macau SAR
to be the subconcessionaire pursuant to the Subconcession. PBL shall maintain
100% ownership in PBL Macau until the Closing Date.

7.2 Subconcession Provisions. The Parties agree that the Subconcession shall be
substantially in the form of the Concession Agreement and shall specifically
include the following provisions:

(a) Any breach or default by PBL, its successors or assigns under the
Subconcession shall specifically not constitute a breach or default or any cause
for termination under the Concession.

(b) Wynn Macau shall not be responsible for any payments due to the Macau
Government by PBL, its successors or assigns under the Subconcession.

(c) Any breach or default by Wynn Macau under the Concession shall specifically
not constitute a breach or default or any cause for termination under the
Subconcession.

(d) PBL shall not be responsible for any payments due to the Macau Government by
Wynn Macau under the Concession.

(e) The Subconcession shall license PBL Macau to conduct all forms of Games of
Fortune or Chance or other Casino Games in the Macau SAR, as specified in the
third paragraph of Article 3 of the law No. 16/2001 of the laws of Macau and
other form of games licensed in accordance with the fifth paragraph of that
article and gaming as prescribed by the laws of Macau on any electric or
mechanical gaming machines, including slot machines, at the Crown Macau and the
City of Dreams and at such other places in Macau as agreed by the Government of
Macau from time to time and provide PBL Macau with rights and benefits
substantially similar to those enjoyed by Wynn Macau under the Concession to the
extent that Wynn Macau may lawfully grant the same under the Concession;
provided that if the Subconcession does not permit further subconcessions or
management by PBL Macau of casinos owned by others (excluding PBL and its
current partners), it shall nevertheless be deemed acceptable to PBL and PBL
Macau.

(f) The Subconcession shall be governed by the laws and regulations of the Macau
Government and PBL Macau shall submit thereunder to the supervision and control
of the Macau Government, its Gaming Inspection and Coordination Bureau and
Finance Department and other regulatory or administrative bodies.

 

6



--------------------------------------------------------------------------------

(g) The Subconcession shall be for a period from grant equal to the remaining
term of the Concession, that is until 26 June 2022.

(h) The Subconcession will be prepared by or on behalf of PBL Macau and will
contain representations, covenants, obligations, undertakings and indemnities to
be given by PBL Macau to the Macau Government which are substantially similar to
the representations, obligations, undertakings and indemnities of Wynn Macau
under the Concession, or contain equivalent terms, usual for similar
subconcessions and reasonably acceptable to PBL and PBL Macau in their
reasonable commercial judgment and not materially adverse to the interests of
Wynn Macau under the Concession; provided that any terms similar to those agreed
by Wynn Macau in the Concession shall be deemed reasonable.

(i) The terms of the Subconcession in relation to investment plans, premiums,
contributions, taxes, deposits, guarantees and other financial obligations of
PBL Macau shall be as required by the Macau Government and reasonably agreed by
PBL Macau in its reasonable commercial judgment; provided that any terms similar
to those agreed by Wynn Macau in the Concession shall be deemed reasonable.

7.4 Cooperation. Each Party shall take all reasonable action necessary to cause
the Macau Government to issue the Subconcession on the terms set forth herein at
the earliest date practicable, PBL on behalf of PBL Macau specifically agrees to
satisfy all conditions relating to probity, share capital and qualification set
forth in the Concession Agreement necessary to qualify as a subconcessionaire in
Macau.

7.5 Concession. Neither of WRL nor Wynn Macau shall be required to make any
payment to effect the issuance of the Subconcession or agree to any adverse
change or modification in the Concession to fulfill its obligations under this
Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1 Exclusivity. From the date of this Agreement until the Closing or earlier
termination of this Agreement as provided herein (the “Exclusivity Period”), WRL
and Wynn Macau shall not (and shall ensure that their Group Companies do not,
directly or indirectly): (a) enter into, continue or participate in discussion
or negotiations with anyone other than PBL, PBL Macau and the Macau Government,
in relation to a subconcession other than the one contemplated hereby;
(b) solicit any negotiations for the foregoing; or (c) do anything which is, or
may be, inconsistent with the grant of the Subconcession contemplated hereby.
WRL and Wynn Macau will ensure that their respective directors, officers, and
employees comply with the terms of this Section 8.1.

8.2 Announcement and Confidentiality. Immediately following execution and
delivery of this Agreement, WRL, Wynn Macau and PBL shall make all notifications
required by their respective stock exchanges and regulatory bodies in respect of
the matters dealt with in this Agreement. The Parties shall agree on the
substance and timing of press releases announcing the terms of this Agreement.
The Parties also agree to cooperate with respect to all separate public
announcements, including to the extent possible, giving each other prior notice
of any future announcements.

Each Party acknowledges that, during the course of negotiation, it may receive
confidential information relating to the other or its business or plans. Each
party agrees to keep (a) such information (other than information in the public
domain or known to the other party at the time of disclosure), (b) the existence
and terms of this Agreement, and (c) their discussion on the matters specified
in this Agreement confidential and will not disclose the same to any third party
without the prior written consent of the other, unless such disclosure (i) is
compelled by law or any competent authority (in which case the disclosing party
will use its best endeavors to advise the other party of the proposed disclosure
before making it), or (ii) is to it advisors and partners on a need to know
basis (in which case the party will obtain from such employees or

 

7



--------------------------------------------------------------------------------

advisors or partners a confidentiality undertaking similar in terms to this
clause). Notwithstanding the foregoing, the Parties acknowledge that, as a
public company, WRL has obligations to file notification and a copy of this
Agreement with the Securities and Exchange Commission. In addition, the Parties
agree that Steve Wynn shall notify the Chief Executive of the Macau Government
and that Wynn Macau will comply with all notifications required by the
Concession Agreement.

8.3 Attorneys’ Fees. In any action between the Parties hereto seeking
enforcement of any of the terms and provisions of this Agreement, or in
connection with the transaction contemplated by this Agreement, the prevailing
Party in those actions shall be awarded, in addition to costs, damages,
injunctive or other relief, its actual costs and expenses incurred in that
action including, but not limited to, its reasonable attorneys’ fees.

8.4 Notices. All notices, demands, and other communications required or
permitted under this Agreement (each, a “Notice”) will be in writing and, at the
option of the notifying Party, will be either (a) personally delivered,
(b) transmitted by certified or registered mail or reputable international
courier, postage prepaid, return receipt requested or (c) transmitted by
telefax, answerback requested, to the appropriate Party, to the address set out
under such Party’s name and signature on the last page of this Agreement. The
effective date of any Notice will be deemed to be (i) upon receipt, if delivered
personally, (ii) the date of receipt, if mailed or sent by courier, or
(iii) twenty-four (24) hours after transmission by telefax with confirmed
answerback.

8.5 Purchase and Sale. The Parties hereto intend the transactions contemplated
by this Agreement to be a purchase and sale of the Subconcession by Wynn Macau
to PBL Macau. Upon termination of the Subconcession in accordance with its terms
or otherwise, property associated therewith that reverts to the Grantor (to be
defined in the Subconcession as the Macau Special Administrative Region) shall
revert to the Macau Government. If required to achieve purchase and sale
treatment, the parties agree to modify the terms of this Agreement as reasonably
necessary, provided that the basic economic terms shall remain unchanged.

8.6 Assignment; Successors. No Party hereto shall assign its rights under this
Agreement without the prior written consent of the other Parties, which consent
may be withheld in any Party’s sole and absolute discretion. Subject to the
foregoing, this Agreement shall be binding upon the Parties and their respective
heirs, representatives and permitted assigns.

8.7 No Third Party Beneficiaries. No Party other than the Parties to this
Agreement and PBL Macau shall have or acquire any rights under this Agreement or
any provision hereof by virtue of the Parties’ entering into this Agreement.

8.8 Entire Agreement; Amendment. This Agreement contains all of the agreements
of the Parties with respect to the subject matter hereof. All prior or
contemporaneous agreements or understandings, oral or written, are merged into
this Agreement and shall not be effective for any purpose. No provision of this
Agreement may be amended or modified except by an agreement, in writing, signed
by the Parties or their respective successors-in-interest and expressly stating
that it is an amendment of this Agreement.

8.9 Drafting Presumption. This Agreement will be construed fairly as to each
party regardless of which party drafted it.

8.10 Further Assurances. Each of the Parties to this Agreement agrees to execute
and deliver such other documents and to take such other action as may be
necessary or convenient to consummate the purpose and subject matter hereof.

8.11 Headings. The headings in this Agreement are for purposes of reference only
and shall not limit or define the meaning of the provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

8.12 Severability. If any paragraph, section, sentence, clause or phrase
contained in this Agreement becomes or is held by any court of competent
jurisdiction to be null or void or against public policy, the remaining
paragraphs, sections, sentences, clauses or phrases contained in this Agreement
shall not be affected thereby.

8.13 Governing Law. This Agreement is executed in and shall be governed by the
laws of Hong Kong without giving effect to the principles of conflicts of law
thereof.

8.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.

8.15 Waiver. The waiver by any Party of the performance or time for performance
of any obligation required to be performed under this Agreement shall not be
considered a waiver of any other obligation or time for performance thereof.

8.16 Exclusive Jurisdiction and Venue. Each of PBL, WRL and Wynn Macau hereby
agree that exclusive venue for actions commenced under this Agreement shall be
the federal courts in Clark County, Nevada and each Party agrees to submit to
personal jurisdiction in Clark County, Nevada in any action or proceeding
arising out of this Agreement and, in furtherance of such agreement, each Party
hereby agrees and consents that, such venue and jurisdiction are proper, without
limiting other methods of obtaining jurisdiction, personal jurisdiction over
each Party in any such action or proceeding may be obtained within or without
the jurisdiction of any court located in Nevada and that any process or notice
of motion or other application to any such court in connection with any such
action or proceeding may be served upon each Party by registered or certified
mail to or by personal service at the last known address of each Party, whether
such address be within or without the jurisdiction of any such court.

8.17 TRIAL BY JURY WAIVER. TO THE EXTENT PERMITTED BY LAW, WRL, WYNN MACAU AND
PBL EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION,
CLAIM, DEMAND OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT, OR
IN ANY WAY CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE DEALINGS OF WRL,
WYNN MACAU AND PBL WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED
HERETO, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
WRL, WYNN MACAU, AND PBL HEREBY AGREE THAT ANY SUCH ACTION, CAUSE OF ACTION,
CLAIM, DEMAND, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY.

The remainder of this page intentionally left blank. Signatures follow on next
page.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties on the date
first stated above.

 

Wynn Resorts, Limited

By:

 

/s/ Stephen A. Wynn

Name:

 

Stephen A. Wynn

Its:

 

Chief Executive Officer

Address:

 

3131 Las Vegas Boulevard South

 

Las Vegas, NV 89109

 

Attention:

 

President, with a copy to General Counsel

 

Wynn Resorts (Macau) SA

By:

 

/s/ Stephen A. Wynn

Name:

 

Stephen A. Wynn

Its:

 

Chairman

Address:

 

335-341 Alameda Dr. Carlos d’Assumpcao

 

9th Floor, Hotline Center

 

Macau SAR

 

Attention:

 

President

 

Publishing and Broadcasting, Ltd.

By:

 

/s/ James D. Packer

Name:

 

James D. Packer

Its:

 

Chairman

Address:

 

Level 2, 54 Park Street

 

Sydney NSW 2000

 

Australia

 

Attention:

 

General Counsel

 

10



--------------------------------------------------------------------------------

Concession Agreement

 

11



--------------------------------------------------------------------------------

CONCESSION CONTRACT FOR THE OPERATION

OF GAMES OF CHANCE OR OTHER GAMES IN CASINOS

IN THE MACAU SPECIAL ADMINISTRATIVE REGION

On the 24th of June of the year 2002 in Macau and at the Seat of the Government
of the Macau Special Administrative Region, at Avenida da Praia Grande, before
me, Chu lek Chong, licensed, 2nd class technician of the Juridical Advisory
Nucleus of the Finance Services Bureau, as alternate private notary of this
Bureau in the absence of the head of this office, having been appointed by
Dispatch number 216/2000 of the Head of the Executive, of 8 November, before me
appeared as Parties:

FIRST PARTY: The Macau Special Administrative Region, represented by the Chief
Executive, Ho Hau Wah, married, with professional address in Macau, at the
Government House of the Macau Special Administrative Region, located at Avenida
da Praia Grande, with the capacity and powers conferred for the present act by
Article 45 of the Basic Law of the Macau Special Administrative Region.

SECOND PARTY: Wynn Resorts (Macau), S.A. with head office in Macau, at Avenida
da Amizade, number 918, “World Trade Centre” building, 8th floor “C”, registered
at the Commercial and Automobile Central Registry Office under the number 14917,
represented in this present act by its director Stephen Alan Wynn, married and
residing at One Shadow Creek Drive, Las Vegas North, State of Nevada, United
States of America, the capacity and powers of whom I have verified by
certificate issued by the above mentioned Central Registry Office, which I have
filed.

I verified the identity of the Parties by Passport No. 055142925, issued on 20th
of January of 1998, by the San Francisco Passport Agency of United States of
America. And for the first party, with the indicated capacity and powers, the
following was stated:

A public tender was opened by Dispatch number 217/2001 of the Chief Executive,
for the granting of 3 (three) concessions for the operation of games of chance
or other games in casinos;

The public tender for the granting of 3 concessions for the operation of games
of chance or other games in casinos had, as a first stage, the opening of the
proposals for awarding, that was divided into two phases – the opening of the
outward wrappings which were marked on the exterior with the indication
“Documentos” and



--------------------------------------------------------------------------------

the opening of the outward wrappings which were marked on the exterior the
indication “Propostas”, which was followed by a phase of consultations for the
presentation and analysis of the proposals for awarding, and ended with the
preparation of a Documented Report, based on which the Chief Executive
provisionally awarded the concessions for the operation of games of chance in
casinos which were put up for tender;

“Wynn Resorts (Macau), S.A.” hereinafter designated as the concessionaire, was
provisionally awarded by Dispatch number 26/2002 of the Chief Executive, one of
the concessions for the operation of games of chance or other games in casinos,
that were the subject of the tender;

The concessionaire deposited a bank guarantee to guarantee the fulfilment of its
legal or contractual obligations, as per article 84, number 1, of Administrative
Rule number 26/2001.

Evidence was produced by the concessionaire to the Commission of the first
public tender for the granting of concessions for the operation of games of
chance in casinos that its capital stock, amounting to not less than MOP
200,000,000.00 (two hundred million patacas), is totally paid up in money and
deposited in a local credit institution or in a branch or subsidiary of a credit
institution authorized to operate in the Macau Special Administrative Region,
under the terms of article 82, number 5, of Administrative Rule number 26/2001;

The minutes of the present concession contract for the operation of games of
chance or other games in casinos in the Macau Special Administrative Region was
approved by the concessionaire;

The concessionaire, the shareholders holding 5% or more of its capital stock and
its directors have been submitted to a suitability verification process, which
led to the preparation of a report stating their suitability;

The concessionaire was submitted to verification process of its financial
capacity to undertake a concession for the operation of games of chance or other
games in casinos, which led to the preparation of a report stating that it has
an adequate financial capacity;

By Dispatch number 142/2002 of the Chief Executive, “Wynn Resorts (Macau), S.A.”
was awarded one of the concessions for the operation of games of chance or other
games in casinos that were the subject of tender.

And both Parties in their respective capacities said that the present
administrative concession contract for the operation of games of chance or other
games in casinos is mutually accepted and reciprocally agreed, being ruled by
the conditions hereinafter described.

 

2



--------------------------------------------------------------------------------

CHAPTER I

Object, type and term of the concession

Clause One

Object of the concession

ONE – The object of the concession awarded by the present concession contract is
the operation of games of chance or other games in casinos in the Macau Special
Administrative Region of the People’s Republic of China, hereafter designated as
the Macau Special Administrative Region or the grantee.

TWO – The concession does not cover the operation of:

 

  1) Mutual betting;

 

  2) Operations offered to the public except as provided for in number 7 of
article 3 of Law number 16/2001:

 

  3) Interactive games;

 

  4) Games of chance or any other type of gaming, betting or operations on board
ship or aircraft, except as established in paragraph 1) of number 3 and number 4
of article 5 of Law number 16/2001.

Clause Two

Objectives of the concession

The concessionaire is committed to:

 

  1) Ensure the adequate operation and management of games of chance or other
games in casinos;

 

  2) Employ in the management and operation of games of chance or other games in
casinos, solely persons suitable for those functions and for assuming those
responsibilities;

 

  3) Manage and operate the games of chance or other games in casinos in a fair
and honest manner, free of criminal influence; and

 

  4) Safeguard and protect the interests of the Macau Special Administrative
Region in the receiving of taxes resultant from the operation of their casinos
and other gaming areas.

Clause Three

Applicable Law and proper jurisdiction

ONE – The present concession contract is exclusively governed by the law of the
Macau Special Administrative Region.

 

3



--------------------------------------------------------------------------------

TWO – The concessionaire renounces litigation in any other jurisdiction outside
of the Macau Special Administrative Region, as it recognizes and submits to the
exclusive jurisdiction of the courts of the Macau Special Administrative Region
to decide any litigation or conflicts of interests that may arise.

Clause Four

Compliance with the legislation of the Macau Special Administrative Region

The concessionaire shall comply with the applicable legislation applicable in
the Macau Special Administrative Region, and shall renounce to invoke
legislation from outside the Macau Special Administrative Region, namely in
order to be considered exempt from fulfilling the obligations or the conduct to
which it is committed.

Clause Five

Participation in the operation of games of chance or any other games in

casinos in other jurisdictions

ONE – If the Concessionaire engages in any licensing process or contract to
operate casino gaming or other forms of gaming in any other jurisdictions,
including the participation in operation merely through a management contract,
it shall inform the Government of such engagement or contract. If the
Concessionaire is aware that any of its directors, any of its controlling
shareholders, including the ultimate controlling shareholder, or if any one who
directly or indirectly holds 10% or over 10% of the company capital of the
Concessionaire has the aforesaid engagement or contract, it shall also inform
the Government immediately.

TWO – For the purposes of the above the Concessionaire should submit to and
inform the Government, or make due diligence to obtain, any documents,
information or data that the Government may require as long such documents,
information and data are not subject to confidentiality under the laws of the
respective jurisdiction.

Clause Six

Concession system

The concession system is included in the legal framework, which comprises the
juridical system for the operation of games of chance or other games in casinos,
approved by Law number 16/2001, Administrative Rule number 26/2001, the rules
for the operation of games of chance, namely those foreseen under article 55 of
Law number 16/2001, and further complementary regulations of the referred Law
number 16/2001, as well as the present concession contract.

 

4



--------------------------------------------------------------------------------

Clause Seven

Operation of the concession

The concessionaire shall operate the concession under the terms and conditions
established in the present concession contract.

Clause Eight

Term of the concession

ONE – The term of the concession granted under the present contract is of twenty
years, beginning on 27th day of June of the year two thousand and two and
terminating on 26th day of June of the year two thousand and twenty two.

TWO – The provisions of the previous article do not inhibit the applicability of
the clauses of the present concession contract that may last beyond the term of
the concession.

CHAPTER II

Locations for the operation and functioning of the casinos and other

gaming areas

Clause Nine

Locations for the operation of the concession

ONE – In carrying out its activity, the concessionaire may only operate games of
chance or other games, in casinos and other gaming areas previously authorized
and classified by the Government.

TWO – The allocation of any other premises to the operation of the concession
requires the authorization of the Government.

Clause Ten

Types of games, gaming tables and electric or mechanic gaming machines

ONE – The concessionaire is authorized to operate all types of gaming
established under number 3 of article 3 of Law number 16/2001, as well as other
types of games authorized under the terms of numbers 4 and 5 of the same
article. The concessionaire is furthermore authorized to operate any electrical
or mechanical gaming machines, including “slot machines”, under the terms of the
law.

TWO – The concessionaire shall annually submit, during the month of December, to
the Games Supervision and Coordination Bureau, (Direcção de Inspecção e
Coordenação de Jogos) hereinafter designated as DICJ, a list which shall specify
the number of gaming tables and electrical or mechanical machines, including
“slot

 

5



--------------------------------------------------------------------------------

machines”, that it intends to operate during the following year, as well as
their respective location.

THREE – The number of gaming tables and of electrical or mechanical machines,
including “slot machines” to be operated by the concessionaire may be altered by
means of prior communication to DICJ.

Clause Eleven

Continuous functioning of the casinos

ONE – The concessionaire shall open the casinos every day of each year.

TWO – Without prejudice of the provisions of the previous article the
concessionaire may establish a daily period of opening to the public of the
casinos and the activities they integrate.

THREE – The schedule of the daily period of opening to the public of the casinos
and the activities they integrate, shall be submitted in advance to the
Government, and affixed at the entrance to the casinos.

FOUR – The alteration to the daily period in which casinos and the activities
they integrate are open to the public shall be submitted to the Government with
a minimum advance of three days.

Clause Twelve

Suspension of operations of the casino and other gaming areas

ONE – The concessionaire shall request from the Government, with a minimum
advance of three days, by means of a documented petition, authorization to
suspend the operations of one or more casinos and other gaming areas for a
period of one or more days.

TWO – The authorization referred to in the previous article is waived in
emergency situations or in cases of force majeure, namely those resulting from
serious accident, catastrophe or natural calamity, that may entail serious risk
to the safety of persons, in which case the concessionaire shall inform the
Government as soon as possible, of the suspension of operation of the casino or
other gaming areas.

Clause Thirteen

Electronic equipment for surveillance and control

ONE – The concessionaire shall install, in the casinos and other gaming areas,
electronic equipment for surveillance and control of high international quality
and approved by DICJ. To that effect, the concessionaire shall submit a written
request to the same Bureau, identifying the equipment it intends to install,
enclosing the

 

6



--------------------------------------------------------------------------------

technical specifications thereof. However, the DICJ may, at any moment, request
the presentation of specimens or samples of the referred equipment.

TWO – The concessionaire is further committed to install electronic equipment
for surveillance and control approved by the DICJ, in other areas attached to
the casinos and other gaming areas or in access and connecting areas, whenever
so requested by the same Bureau.

THREE – The concessionaire shall promote the installation of new electronic
equipment for surveillance and control, approved by DICJ, whenever a
substantiated request is made by the same Bureau namely in order to maintain the
high international quality referred in number ONE.

FOUR – The concessionaire shall inform the proper authorities as soon as
possible, of any acts or facts which constitute crime or administrative
infraction of which it has knowledge, as well as any other illegal acts or facts
that it may consider as serious.

CHAPTER III

Concessionaire Company

Clause Fourteen

Corporate purpose, head office and form of company

ONE – The concessionaire is committed to have, as an exclusive corporate
purpose, the operation of games of chance or other games in casinos.

TWO – The corporate purpose of the concessionaire may, depending on Government
authorization, include activities related to the operation of games of chance or
other games in casinos.

THREE – The concessionaire shall maintain its head office within the Macau
Special Administrative Region under the form of Limited Liability Company.

Clause Fifteen

Capital stock and shares

ONE – The concessionaire shall maintain a capital stock amounting to not less
than MOP 200,000,000.00 (two hundred million patacas).

TWO – The total capital stock of the concessionaire is represented exclusively
by registered nominative shares.

THREE – An increase of the concessionaire’s capital through public subscription
requires authorization by the Government.

FOUR – The issuing of preferential shares by the concessionaire requires
authorization by the Government.

 

7



--------------------------------------------------------------------------------

FIVE – Without prejudice of the established in the previous article, the
creation or the issuing of types or series of shares representing the
concessionaire’s capital stock, as well as their conversion of one type of
shares into another, requires Government authorization.

SIX – The concessionaire shall make all efforts, to have the total capital stock
of the concessionaire’s shareholders who are corporate bodies, and the total
capital stock of the holders of capital shares who are corporate bodies, and so
on, up to the ultimate holders of capital shares, whether these are individual
or corporate bodies, be exclusively represented by registered nominative shares,
except in relation to corporate bodies that are quoted on the stock exchange in
what refers to the transacted shares.

Clause Sixteen

Transfer and encumbering of shares

ONE – The transfer or encumbering, for any reason, of the property or other
rights on registered shares representing the concessionaire’s capital stock or
the carrying out of any other act that may involve the granting of voting rights
or other social rights to a person other than the holder, requires government
authorization.

TWO – In the case referred to in the previous article, the concessionaire shall
always refuse the registry and shall not recognize as shareholder any entity
that may acquire or possess shares representing its capital stock in violation
of the provisions of the present concession contract or the law, and shall not
carry out any action by which it, implicitly or explicitly recognises the
transfer among living or encumbering as referred to in the previous article.

THREE – The transfer mortis causa of the property or other rights on shares
representing the concessionaire’s capital stock must be communicated to the
Government, as soon as possible; the concessionaire shall, at the same time,
make all efforts to have the transfer registered in its Shares Registration
Book.

FOUR – Once obtained the authorization referred in number ONE, the holder of the
property or other right on shares representing the concessionaire’s capital
stock, when transferring or encumbering or carrying out an act which involves
the transfer to another party of the voting right or other social rights, shall
immediately inform the concessionaire, who shall inform the DICJ, within thirty
days of the register in the Shares Registration Book of the concessionaire or
equivalent formality, and shall send copy of the documents that formalize that
juridical transaction and furnish detailed information on any established terms
and conditions.

 

8



--------------------------------------------------------------------------------

FIVE – The concessionaire shall make all efforts to submit for Government
approval any transfer between living parties, for whatever reason, of the
property or other right on the capital shares of the holders representing the
capital stock of the concessionaire, be they individual or corporate bodies and
the capital stock of the holders of capital shares that are corporate bodies,
whether these holders are individual or corporate bodies, and so on, up to the
ultimate holders of capital shares, whether they are individual or corporate
bodies, except for corporate bodies that are quoted on the exchange market in
what refers to the shares therein traded, when this capital share directly or
indirectly corresponds to a value of 5% or more of the concessionaire’s capital
stock.

SIX – The transfer mortis causa of the property or other right on the capital
share of holders of 5% or more of capital shares representative the capital
stock of the concessionaire’s shareholders, whether individual or corporate
bodies, and of the capital stock of the holders of 5% or more of capital shares
of those that are corporate bodies, whether those holders are individual or
corporate bodies, and so on, up to the ultimate holders of capital shares,
whether these are individual or corporate bodies, should be submitted by the
concessionaire to the Government, as soon as possible after the fact is known.

SEVEN – The concessionaire shall, furthermore, inform the Government, as soon as
the fact is known, of the encumbering, for any reason, of the capital share
representing the capital stock of its shareholders and of the capital shares
held by holders of the capital stock of these shareholders, and so on, up to the
capital share of the ultimate holders when the same capital share indirectly
corresponds to 5% or more of the concessionaire’s capital stock except for the
corporate bodies that are quoted on the stock exchange in what concerns the
shares therein traded.

EIGHT – The previous article is equally applicable to the implementation of any
acts that involve the granting of voting rights or other social rights to a
person other than its holder, except as to corporate bodies that are quoted on
the stock market in what refers to the shares therein traded.

NINE – The provisions of number FOUR are applicable to the transfer, under any
title, of the property or other right on the capital shares referred to in
number FIVE, with the appropriate adaptations.

TEN – In the case of a dominant shareholder of the concessionaire not wishing to
continue to be a shareholder of the same, by virtue of having received written
instructions to that end from an agency charged with the regulation of the
activity of operation of games of chance or other games in casinos of another
jurisdiction in which it is a concessionaire or is licensed to operate games of
chance in casinos or

 

9



--------------------------------------------------------------------------------

in which it is the dominant partner of the concessionaire or company licensed to
operate games of chance in casinos, the Government, if it considers that such
written instructions result from acts not of the responsibility of the
concessionaire or the referred dominant partner, authorizes that the dominant
partner transfer the ownership of the capital stock it holds in the
concessionaire, without prejudice of the necessity of authorization of the
Government as to the acquisition of said capital stock by a third party.

Clause Seventeen

Issue of bonds

The issue of bonds by the concessionaire requires Government authorization.

Clause Eighteen

Quoted on the stock exchange

ONE – The concessionaire or a company of which it is the dominant partner may
not be quoted on the stock exchange, without prior Government authorization.

TWO – The concessionaire shall also make all efforts so that the corporate
bodies that are its dominant partners and whose principal activity consists on
the execution, directly or indirectly, of projects referred to in the Investment
Plan attached to the present concession contract, do not request or proceed to
be quoted on the stock exchange without previously informing the Government.

THREE – The request for authorization referred in number ONE, and the advance
information of the Government referred in the previous number must be,
respectively, formulated or effected by the concessionaire and documented with
all the necessary data, without prejudice of the Government requesting
additional documents, data or information.

Clause Nineteen

Share and capital stock structure

ONE – The concessionaire shall submit to the Government annually, during the
month of December, its share structure as well as the structure of the capital
stock of the corporate bodies, maxime companies, holders of 5% or more of the
concessionaire’s capital stock, as well as the structure of the capital stock of
the corporate bodies who are holders of 5% or more of the capital stock, and so
on up to the individual or corporate bodies who are the ultimate shareholders,
except in relation to corporate bodies that are quoted on the stock exchange in
what refers to

 

10



--------------------------------------------------------------------------------

the shares therein traded, or submit a declaration attesting that these did not
suffer any alteration.

TWO – The concessionaire shall also endeavour to obtain and deliver to the
Government, together with the update or the declaration referred to in the
previous paragraph, a declaration signed by each of its shareholders and the
persons referred to in the previous number, duly authenticated, attesting that
they are holders of the number of shares declared, and that these are registered
nominative shares, accompanied by a copy of the shares representing the
respective equity.

Clause Twenty

Prohibition to concentrate positions in governing bodies

ONE – The concessionaire shall not appoint to the Board of Directors, the Board
of the General Meeting, the Audit Board or any other governing body, any person
who holds a position in a governing body of another concessionaire,
sub-concessionaire or concessionaire’s management company, operating in the
Macau Special Administrative Region.

TWO – The concessionaire shall inform the government, in the shortest possible
period of time, of the appointment of any person to assume a position in the
Board of Directors, the Board of the General Meeting, the Audit Board or any
other governing body of the concessionaire.

THREE – The Government shall inform the concessionaire of the appointment of any
person to assume a position on the Board of Directors, the Board of the General
Meeting, the Audit Board or any other governing body of other concessionaires,
sub-concessionaires or concessionaire’s management companies, operating in the
Macau Special Administrative Region.

Clause Twenty One

Management

ONE – The delegation of the management of the concessionaire, including the
appointment of the Executive-Director, the scope of his powers and the term of
the delegation, as well as any alteration, namely when involving replacement,
temporary or definitive of the Executive-Director, is subject to Government
authorization. For that purpose, the concessionaire shall send to the Government
a draft of the resolution of its Board of Directors, containing the proposal for
the delegation of the management of the concessionaire, including the
identification of the Executive-Director, the scope of his powers and the term
of the delegation, references relative to replacement in situations of
impediment, as well as any deliberation relative to

 

11



--------------------------------------------------------------------------------

replacement, temporary of definitive, of the Executive-Director. A delegation of
the management of the concessionaire does not have any effect, in any form,
without the authorization of the Government in relation to every element.

TWO – If the Government does not approve any or some of the terms of the
delegation referred in the previous paragraph, the concessionaire is bound to
send to the Government, within fifteen days from the day the concessionaire
receives the notification of non-acceptance, a new resolution draft, and in case
the person appointed as Executive Director is not accepted by the Government, a
new Annex II of the Administrative Rule number 26/2001 should be submitted by
the new Executive Director.

THREE – The concessionaire shall ensure that no powers of attorney granting,
based on a stable relation, powers that are conferred on the Board of Directors,
to carry out any business in relation to the operation of the company on behalf
of the concessionaire, with the exception of acts of the mere running of current
business, namely with public offices and services, except with the authorization
of the Government.

Clause Twenty Two

Articles of Association and shareholders agreements

ONE – Any change to the concessionaire’s articles of association requires the
approval of the Government.

TWO – The project for the change of the concessionaire’s articles of association
shall be sent, for approval, to the Government, with a minimum advance of thirty
days in relation to the date of the Shareholders General Assembly in which the
change will be discussed.

THREE – The concessionaire shall deliver to the Government an authenticated copy
of the change to its articles of association, within thirty days after the
execution.

FOUR – The concessionaire shall inform the Government of any shareholders
agreement of which it gains knowledge. To that effect, and without prejudice of
other courses of action it can or shall take, the concessionaire is bound to
enquire from its shareholders, in the 15 days preceding any shareholder’s
General Assembly, or in the course of a General Assembly if it was not called,
on the existence of shareholders agreements namely in relation to the exercise
of voting rights or other social rights, and to inform the Government of the
result of such enquiries.

FIVE – The government must, within sixty days, notify the concessionaire of the
approval of the change of the Articles of Association and of the shareholders
agreements.

 

12



--------------------------------------------------------------------------------

Clause Twenty Three

Duty to inform

ONE – Without prejudice of other obligations to inform established in the system
of concessions referred to in clause six, the concessionaire shall:

 

  1) Inform the Government, with the shortest possible delay, of any
circumstances that may affect its normal functioning, such as those that may be
related to its liquidity or solvency, the existence of any law proceedings
against it or any one of its directors, shareholders with 5% or more of its
capital stock and main employees with positions of relevance in the casino, any
act or fact that takes place in the casinos and other gaming areas that may be
considered a crime or administrative infraction that may come to its notice and
any adverse attitude directed at the concessionaire or members of its governing
bodies, by a responsible member of an entity or a worker of the Public
Administration of the Macau Special Administrative Region, including agents of
the Security Forces and Services.

 

  2) Inform the Government, with the shortest possible delay, of any and every
event that injure, hinder or substantially increase the financial burden or the
difficulty in fully complying with the obligations resulting from the present
concession contract, or that may cause the termination of the concession
contract under the terms established in chapter XIX;

 

  3) Inform the Government, with the shortest possible delay, as to any of the
following facts or occurrences:

 

  1. Regular or incidental, periodical or extraordinary remuneration of its
directors, financers and main employees with positions of relevance in the
casino, whether these are received as salaries, wages, remunerations or other,
and well as any mechanism for their participation in profits;

 

  2. Existing benefits or benefits to be created, including share in the
profits;

 

  3. Contracts for management and services, existing or to be proposed.

 

  4) Deliver to the Government, with the shortest possible delay, authenticated
copies of:

 

  1. Contracts or other instruments that refer or describe any remuneration
mentioned in number 1 of the previous paragraph;

 

  2. Contracts or other instruments that refer or describe any benefits or forms
of distribution of profits, existing or to be created;

 

13



--------------------------------------------------------------------------------

  3. Contracts for management and services, existing or to be proposed.

 

  5) Inform the Government, with the shortest possible delay as to any serious
alteration, imminent or foreseeable, to its economic and financial situation, as
well as to the economic and financial situation:

 

  1. Of its dominant partners;

 

  2. Of entities closely associated, namely those that have taken any commitment
or pledged any guarantee towards the financing of the investments and
obligations that the concessionaire must carry out or accept by reasons of the
contract; and

 

  3. Of the shareholders that hold 5% or more of its capital stock who, in
accordance with the terms of paragraph 2) of number 1 of article 18 of Law
number 16/2001, have assumed the commitment or pledged a guarantee for the
financing of the investments and obligations that the concessionaire must carry
out or accept by reasons of contract.

 

  6) Inform the Government, with the shortest possible delay, when the average
annual turnover with a third party has reached MOP 250,000,000.00 (two hundred
and fifty million patacas) or more;

 

  7) To annually submit to DICJ, during the month of January, a document
referring to all its bank accounts and respective balance;

 

  8) To deliver, in the shortest possible period of time, any complementary or
additional information requested by the Government;

 

  9) To deliver to DICJ and to the Financial Services Bureau, hereinafter
designated as DSF, with the shortest possible delay, all elements and
information that these entities may require for the complete fulfilment of their
functions.

TWO – The Government may determine that the obligations foreseen in 3) and 4) of
the previous paragraph be fulfilled annually.

CHAPTER IV

Management Company

Clause 24

Requirement to inform in advance and request Government authorization

ONE – The concessionaire shall inform the Government, with a minimum prior
notice of ninety days, of its intention to enter into a contract with a
management company.

 

14



--------------------------------------------------------------------------------

TWO – The concessionaire shall request authorization from the Government
whenever it intends to sign a management contract with a management company by
which the mentioned company will assume its managing powers.

THREE – For the purposes of the previous paragraph, the concessionaire shall
submit, together with the request for authorization, an authenticated copy of
the articles of association of the management company or equivalent document and
the draft of the respective management contract.

CHAPTER V

Suitability

Clause Twenty Five

Suitability of the concessionaire

ONE – The concessionaire shall keep its suitability qualifications for the term
of the concession, in accordance to legal terms.

TWO – For the purposes of the previous paragraph, the concessionaire is subject
to on-going and permanent monitoring and supervision by the Government, in
accordance with legal terms.

THREE – The concessionaire undertakes to defray, as soon as possible, the costs
incurred with the verification of its suitability; for that purpose, the DICJ
shall issue a document, which will specify those costs that shall constitute
sufficient evidence of same.

Clause Twenty Six

Suitability of the shareholders, directors and main employees of the

concessionaire and management companies

ONE – The concessionaire’s shareholders who hold 5% or more of its capital
stock, its directors and its main employees with relevant positions in the
casino must retain their suitability qualifications for the term of the
concession, in accordance with legal terms.

TWO – For the purposes of the previous paragraph, the concessionaire’s
shareholders who hold 5% or more of its capital stock, its directors and its
main employees with relevant positions in the casino, are subject to a
continuous and permanent monitoring and supervision by the Government, in
accordance with legal terms.

THREE – The concessionaire shall make all efforts for the shareholders that hold
5% or more of its capital stock, its directors and main employees with relevant
positions in the casino, to retain their suitability qualifications during the
term of

 

15



--------------------------------------------------------------------------------

the concession, considering that their good name reflects on the good name of
the concessionaire.

FOUR – The concessionaire shall request its shareholders who hold 5% or more of
its capital stock, its directors and its main employees with relevant positions
in the casino, to inform the Government with the shortest possible delay, of any
and every factor that may be relevant to the good repute of the concessionaire
or their own.

FIVE – For the purposes of the previous paragraph, the concessionaire shall
enquire, every six months, from the shareholders who hold 5% or more of its
capital stock, its directors and its main employees with relevant positions in
the casino, whether they have knowledge of any fact that may relate to the good
repute of the concessionaire or their own, although the concessionaire, having
knowledge of any relevant fact, is bound to inform the Government with the
shortest possible delay.

SIX – The concessionaire shall inform the Government, with the shortest possible
delay upon gaining knowledge of any and every fact that may relate to the good
repute of its shareholders who hold 5% or more of its capital stock, its
directors and its main employees with relevant positions in the casino.

SEVEN – The concessionaire shall make all efforts for the managing companies it
may contract, as well as holders of 5% or more of its capital stock, its
directors and main employees with relevant positions in the casino, to retain
their good name reflect on the good name of the concessionaire.

EIGHT – The regulations in number THREE of the previous clause are applicable to
the process of verification of suitability of the concessionaire’s shareholders
and the managing companies that hold 5% or more of its capital stock, its
directors and main employees with relevant positions in the concessionaire’s
casino, and of the managing companies with whom it may establish contracts.

Clause Twenty Seven

Special duty to cooperate

Without prejudice of the general duty to cooperate established in clause sixty
seven, the concessionaire shall immediately submit to the Government any
document, information or data that the Government may deem necessary to verify
its continued suitability.

 

16



--------------------------------------------------------------------------------

Clause Twenty Eight

Special duty to inform

ONE – The concessionaire shall inform the Government, with the shortest possible
delay after obtaining knowledge, of the cessation of a licence or concession for
the operation of games of chance or other games in casinos in any jurisdiction
of any shareholder who holds 5% or more of its capital stock.

TWO – The concessionaire shall inform the Government, with the shortest possible
delay after obtaining knowledge, of any investigation related to a fact that
could lead an agency that governs the activity of the operation of games of
chance or other games in casinos in another jurisdiction to punish, suspend or
in any way affect the licence or concession for the operation of games of chance
or other games in casinos that any shareholder who holds 5% or more of its
capital stock may have in that jurisdiction.

CHAPTER VI

Financial and financing capacity

Clause Twenty Nine

Financial capacity of the concessionaire

ONE – The concessionaire shall maintain its financial capacity to operate the
concession and to fulfil timely and totally the obligations pertaining to any
aspect of its activity, investments and obligations committed by contract or
under the terms of the present concession contract, especially as to the
Investment Plan attached to the present concession contract.

TWO – For the purposes established in the previous paragraph the concessionaire
and the shareholders holding 5% or more of its capital stock are subject to
continuous and permanent monitoring and supervision by the Government, in
accordance with legal terms.

THREE – The concessionaire undertakes to defray, as soon as possible, the costs
incurred with the verification of its financial capacity and that of the
shareholders holding 5% or more of its capital stock; for that purpose, the DICJ
shall issue a document, which will specify those costs that shall constitute
sufficient evidence of same.

Clause Thirty

Loans or similar contracts

ONE – The concessionaire shall inform the Government of any loan granted or
similar contract signed with a third party, for an amount of more than MOP
30,000,000.00 (thirty million patacas).

 

17



--------------------------------------------------------------------------------

TWO – The concessionaire shall not grant any loan or sign any similar contract
with its directors, shareholders or main employees with relevant positions in
the casino, without the authorization of the Government.

THREE – The concessionaire shall not sign any contract with a commercial
businessman by which he may assume management powers or the possibility of
intervening in the management of the concessionaire, namely through “step in
rights”, without the authorization of the Government.

Clause Thirty One

Assumption of risk

ONE – The concessionaire is committed to all the obligations and shall be fully
and exclusively responsible for all risks inherent to the concession in what
concerns its financial capacity and its financing, without prejudice of the
provisions of clauses forty and seventy five.

DOIS – The grantee shall not be subject to any obligation, and does not assume
any responsibility or risk, in what concerns the financing of the
concessionaire.

Clause Thirty Two

Obtaining Financing

ONE – The concessionaire shall obtain the necessary financing for the timely and
complete fulfilment of the obligations related to any aspect of its activity,
investments and obligations to which it is contractually bound or that it may
assume under the terms of the present concession contract, especially of the
Investment Plan attached to the present concession contract.

TWO – The grantee shall not be held liable for any exceptions or means of
defence that may result from contractual relationships established by the
concessionaire with third parties, including financing entities and shareholders
of the concessionaire, in order to obtain the financing referred in the previous
paragraph.

Clause Thirty Three

Legal reserves

The concessionaire shall maintain the reserves legally required.

Clause Thirty Four

Special duty to cooperate

ONE – Without prejudice of the general duty to cooperate established in clause
sixty seven, the concessionaire shall immediately submit to the Government any

 

18



--------------------------------------------------------------------------------

document, information or data that the Government may deem necessary to verify
its continued financial capacity.

TWO – The concessionaire shall inform the Government, with the shortest possible
delay, of any loans, mortgages, declarations of debt, guarantees or any other
obligation contracted or to be contracted to finance any aspect of its activity,
in the amount of MOP 8,000,000.00 (eight million patacas) or more.

THREE – The concessionaire shall send to the Government, with the shortest
possible delay, authenticated copies of documents relating to any loans,
mortgages, declarations of debt, guarantees or any other obligation contracted
or to be contracted for the financing of any aspect of its activity.

FOUR – The concessionaire shall endeavour to obtain and submit to the Government
a declaration subscribed by each one of its dominant partners, including its
determinant and ultimate partner, in which they accept to comply with this
special duty to cooperate and shall present any documents and supply any
information, data, authorizations or proof that they may be asked for to that
effect.

CHAPTER VII

Investment Plan

Clause Thirty Five

Investment Plan

ONE – The concessionaire shall carry out the Investment Plan attached to the
present concession contract in the terms therein presented.

TWO – The concessionaire shall namely:

 

  1) Use skilled labour for all projects;

 

  2) Give preference, when contracting firms and workers for the execution of
the projects referred to in the Investment Plan attached to the present
concession contract, to those that permanently conduct business or are residents
of the Macau Special Administrative Region;

 

  3) Respect, in the execution of the construction projects related to the
projects referred to in the Investment Plan attached to the present concession
contract, the technical norms and regulations in practice in the Macau Special
Administrative Region, namely the Regulation on Foundations, approved by
Decree-Law number 47/96/M of 26 August, and the Regulation for Safety and Work
in the Structure of Buildings and Bridges, approved by Decree-Law number
56/96/M, of 16 September, as well as the specifications and homologation
documents of official entities and the instructions of manufacturers or holders
of patents;

 

19



--------------------------------------------------------------------------------

  4) Document the projects referred to in the Investment Plan attached to the
present concession contract, for the approval of the Direçáo dos Serviços de
Solos, Obras Públicas e Transportes, hereinafter designated as DSSOPT, with a
quality control handbook, prepared by an entity with proven experience in
similar services and of the same type, whose technical competence is recognized
and approved by this Direction, with a work plan and respective financial and
execution chronograms, with samples of the most significant materials and the
curricula of those responsible for each speciality, apart from all other
documents foreseen in the legislation in force, namely Decree-Law number 79/85/M
of August 21; and if the quality control handbook is not submitted or not
approved, the concessionaire shall be committed to follow the quality control
handbook prepared in the meantime by experts designated by the DSSOPT;

 

  5) Carry out the work in perfect conformity with the approved projects, in
accordance with legal and regulatory norms in force and in accordance with
internationally recognized standards for construction and supply of the same
type, as well as in accordance with art rules;

 

  6) Respect deadlines in the construction and opening to the public of the
projects referred to in the Investment Plan attached to the present concession
contract;

 

  7) Use, for the carrying out of the plans referred in the Investment Plan
attached to the present concession contract, materials, systems and equipment
certified and approved by recognized entities and in accordance with
international standards, generally accepted as having high international
quality;

 

  8) Maintain the quality of all the plans referred to in the Investment Plan
attached to the present concession contract, in accordance with high
international standards of quality.

 

  9) Ensure that commercial businesses comprised in their premises have high
international quality standards;

 

  10) Maintain a modern, efficient and high quality management, in accordance
with high international quality standards;

 

  11)

Inform the Government, with the shortest delay possible, of any and every
situation that significantly alters or may alter, both in the construction phase
of its premises and in the operation phase of any aspect of its activity, the
normal progress of work, as well as of any structural or other anomaly in their
premises, by means of a detailed and documented report of these situations,

 

20



--------------------------------------------------------------------------------

 

possibly comprising any contribution from outside sources of recognized
competence and repute, also indicating any measures taken or to be taken in
order to solve those situations.

THREE – The concessionaire is responsible towards the grantee and third parties
for any damage caused by deficiencies, errors or serious omissions in the
conception and dimension of the plans, the execution of construction work and
maintenance inherent to the Investment Plan attached to the present concession
contract that may be attributed to it.

FOUR – The Government may authorize the alteration of the deadlines referred to
in paragraph 6) of number TWO, without the need to revise the present concession
contract.

FIVE – The grantee shall facilitate the direct or indirect execution of the
plans referred to in the Investment Plan attached to the present concession
contract, by the concessionaire, in accordance with the terms of the law.

Clause Thirty Six

Alteration to the projects comprised in the Investment Plan

ONE – In the execution of the Investment Plan attached to the present concession
contract, the Government may request any documentation or make alterations to
the execution of these plans, to guarantee the fulfilment of the technical norms
and regulations in force and the required quality standards.

TWO – The Government shall not make any alterations to the referred plans that
would imply an increase in the global amount referred to in clause thirty nine.

Clause Thirty Seven

Inspection

ONE – The Government, namely through DSSOPT, shall oversee and inspect the
construction work, namely the compliance with the work plan and the quality of
materials, systems and equipment, in accordance with applicable legislation in
regard to the requirements of the Investment Plan attached to the present
concession contract.

TWO – The concessionaire shall be notified by this Direction on the appointment
of the DSSOPT representatives to oversee and inspect the construction work; when
the overseeing and inspection of the construction work is to be carried out by
more than one representative, one will be appointed to be in charge.

THREE – The concessionaire shall deliver, for the purposes of number ONE,
detailed monthly reports, in writing, showing the progress of the Investment
Plan

 

21



--------------------------------------------------------------------------------

attached to the present concession contract. The said monthly reports shall
include, at least:

 

  1) The most relevant events, number of employees, quantities of materials,
systems and equipment involved;

 

  2) The work progress in relation to the work programme (progress control);

 

  3) Updates to the financial and execution chronograms;

 

  4) The requirements for plans, supplies, means to be used, materials, systems
and equipment;

 

  5) The main measures taken to guarantee compliance with the work programme;

 

  6) Action to be taken to correct deviations.

FOUR – The concessionaire shall submit extraordinary reports, detailed and in
writing, whenever deemed necessary, namely when the normal work progress related
to the execution of the Investment Plan attached to the present concession
contract may be jeopardized.

FIVE – The concessionaire shall submit, upon the request of the Government,
within the established deadline, any documents, namely written and drawn
relating to the Investment Plan attached to the present concession contract.

SIX – The concessionaire shall furthermore supply in addition to the documents
mentioned in the previous paragraph, any clarification and information that may
be requested.

SEVEN – If the Government has any doubts as to the quality of the work, it may
require that tests be carried out, apart from those foreseen by the
concessionaire, consulting the latter, if necessary, as to the rules of decision
to be adopted.

EIGHT – The expenses incurred with the tests referred to in the previous
paragraph and the correction of detected deficiencies will be paid by the
concessionaire.

NINE – The orders and notifications related with technical aspects of the work
may be addressed, by the Government, namely through DSSOPT, directly to the
technical director of the site.

TEN – The technical director of the site must follow the work closely and be
present at the site whenever so required.

ELEVEN – The Government, namely through DSSOPT, may suspend and embargo, under
the terms of law, the work in progress whenever there is evidence of
nonconformity with the plans approved, or violation of the legal rules and
regulations applicable by law and by virtue of any contract.

TWELVE – The powers of inspection on the compliance with the requirements
resulting from the present concession contract do not involve any responsibility
on

 

22



--------------------------------------------------------------------------------

the part of the grantee for the execution of the construction work: the
concessionaire is exclusively responsible for any defect or fault in the
conception, execution or operation of the said works, except for those that may
have resulted from a decision of the grantee.

Clause Thirty Eight

Contracting and subcontracting

Contracting and subcontracting of third parties does not exempt the
concessionaire from its legal or contractual obligations.

Clause Thirty Nine

Allocation of the remaining value of the investments included in the

Investment Plan

If, on completion of the work of the Investments Plan attached to the present
concession contract, the total value of the concessionaire’s direct or indirect
expenses, is inferior to the global amount anticipated of MOP 4,000,000,000.00
(four thousand million patacas) for the investments described in the awarding
proposal submitted by the concessionaire as bidder to the first public tender
for the awarding of three concessions for the operation of games of chance or
other games in casinos and included in the above mentioned Investments Plan, the
concessionaire shall spend the remainder in projects related to its activity, to
be indicated by the concessionaire and accepted by the Government, or in
projects of relevant public interest for the Macau Special Administrative
Region, to be indicated by the Government.

Clause Forty

Insurance

ONE – The concessionaire shall establish and keep up to date the insurance
contracts that will guarantee an effective and comprehensive coverage of the
risks inherent to the activities integrated in the concession. These insurance
policies shall be contracted with authorized insurance companies operating in
the Macau Special Administrative Region or if not feasible or too expensive for
the concessionaire, with the Government’s authorization, with outside insurers,

TWO – The concessionaire shall, specifically, ensure that the following
insurance contracts exist and are maintained in force:

 

  1) Insurance for work related accidents and professional illnesses;

 

  2) Third party liability insurance for all its vehicles;

 

23



--------------------------------------------------------------------------------

  3) Third party liability insurance for ships, aircraft or other flying engines
that are the property of the concessionaire or being used under the leasing
system;

 

  4) Third party liability insurance for the posting of advertising materials;

 

  5) General third party liability insurance related to the operation of games
of chance or other games in casinos in the Macau Special Administrative Region,
as well as the development of other activities integrated in the concession and
that are not covered by any other insurance policy;

 

  6) Insurance against damage to buildings, furniture, equipment and other goods
allocated to the activities integrated in the concession;

 

  7) Insurance of buildings (all risks, including third party liability)
covering any construction work of, or on, buildings related to the activities
integrated in the concession;

THREE – The insurance coverage mentioned in 6) of the previous paragraph is to
be of the multi-risk type, and shall cover at least, the following:

 

  1) Fire, lightning or explosion (whatever the nature);

 

  2) Rupture of pipes, spillage or overflowing of tanks, boilers, plumbing,
tanks, toilettes or equipment for the transport of water;

 

  3) Floods, typhoons, tropical storms, volcanic eruptions, earthquakes or other
convulsions of nature;

 

  4) Fall or clashing of aircraft or other flying engines or objects fallen or
thrown from them;

 

  5) Vehicle crashes;

 

  6) Larceny or theft;

 

  7) Strikes, assaults, riots, disturbances of public order or other facts of a
similar nature.

FOUR – The capital or the minimum limit to be insured, with reference to the
insurance mentioned in TWO is the following:

 

  1) In accordance with legislation in force for the insurance foreseen in items
1) to 4);

 

  2) An amount to be determined by the Government for the insurance in item 5),
taking into account, among other factors, the turnover of activities integrated
in the concession and the accident rate of the previous year,

 

  3) Equal to the net value of the goods to be covered by the insurance under
item 6), net value meaning the gross value minus accumulated depreciation;

 

  4) The value of the construction work for the insurance referred in item 7).

FIVE – the concessionaire shall further ensure that the entities they may
contract have valid insurance against work related accidents and professional
illnesses.

 

24



--------------------------------------------------------------------------------

SIX – The concessionaire shall make proof, before the Government, of the
existence and full validity of the insurance contracts, by submitting a copy of
these at the time they are contracted and upon renovation.

SEVEN – The concessionaire shall not start any construction or work without
previously submitting to the Government the copies referred to in the previous
paragraph.

EIGHT – Except by Government authorization, the concessionaire may not cancel,
suspend, modify or substitute any insurance contracts, except in the case of a
mere change of insurance company, in which case the concessionaire shall inform
the Government of the fact as soon as possible.

NINE – The Government may, at the concessionaire’s expense, and resorting to the
bail deposited to guarantee the legal or contractual obligations of the
concessionaire, directly pay the insurance, if the concessionaire has not done
so.

CHAPTER VIII

ASSETS

Clause Forty One

Assets of the Macau Special Administrative Region

ONE – The concessionaire shall ensure the maintenance or replacement, in
accordance to instructions of the DICJ, of the property/goods of the Macau
Special Administrative Region that may be allocated to the operation of the
concession through the temporary transfer of its use, fruition and utilization.

TWO – The concessionaire shall ensure the maintenance of the land, grounds or
natural resources, whose management is the responsibility of the Government,
under the terms of article 7 of the Basic Law of the Macau Special
Administrative Region, and that have been or may be allocated to the operation
of the concession, either by rental or by concession.

Clause Forty Two

Other assets

ONE – The casinos, as well as the equipment and all utensils pertaining to the
games, must be located in the concessionaire’s premises, and no expenses or
encumbering may fall on the casinos, equipment and utensils, except with the
Government’s authorization.

TWO – In spite of the authorization referred to in the previous paragraph, the
concessionaire shall ensure that the casinos, as well as the equipment and
utensils

 

25



--------------------------------------------------------------------------------

pertaining to the games, even if located outside these, are free of any expense
or onus at the time the concession terminates.

THREE – Except by Government authorization, the casinos may not be located in
buildings, the use and fruition of which are entitled by leasing contracts,
whatever their nature, or any other type of contract that does not confer to the
concessionaire total property rights, even if atypical; the said authorization
may namely impose the condition, in order to allow the reversal of the casinos
to the Macau Special Administrative Region, that the concessionaire acquire the
independent units where the casinos are located, up until one hundred and eighty
days before the date foreseen in number ONE of clause forty three, except if the
concession becomes extinct before that date, in which the acquisition must take
place in the shortest possible period of time.

FOUR – When duly authorized, the concessionaire shall submit to the Government,
a copy of the contracts referred to in the previous paragraph, as well as all
the alterations and changes, even if retroactive.

FIVE – The concessionaire shall locate all its casinos in buildings or groups of
buildings, even though they may constitute a single economic and functional
unit, established as horizontal property, so that they are integrated in one or
more independent units, with areas perfectly identified and defined.

SIX – For purposes of the previous paragraph, the concessionaire shall submit to
the government, with the shortest possible delay, a certificate of the real
estate registry in relation to the constitution of horizontal property, which
shall include the specifications of all independent units, together with a
blueprint where the respective areas are defined and marked.

SEVEN – The concessionaire shall register any alteration to the constitution
deed for the horizontal property, submitting to the Government, through the DSF,
as soon as possible, the respective real estate registry certificate.

EIGHT – The concessionaire shall furthermore submit for the approval of the
Government the regulation of the condominium relating to the horizontal
property.

Clause Forty Three

Reversal of the casinos and equipment and utensils allocated to the games

ONE – On the 26th day of June two thousand and twenty two, except if the
concession becomes extinct before that date, the casinos, as well as the
equipment and utensils pertaining to the games, even though they may be placed
outside these, shall revert cost-free and automatically to the grantee, and the
concessionaire shall surrender them in perfect working order, without prejudice
of the normal wear and

 

26



--------------------------------------------------------------------------------

tear resulting from the operation of the present concession contract, and free
of any onus or charge.

TWO – The concessionaire shall immediately deliver the property referred to in
the previous paragraph.

THREE – If the concessionaire does not immediately surrender the property
referred to in ONE, the Government shall take immediate administrative
possession of same, the expenses being paid for out of the bail to guarantee the
compliance with the legal or contractual obligations of the concessionaire.

FOUR – When the concession terminates, the Government shall inspect the property
referred to in clauses Forty One and Forty Two, in the presence of the
representatives of the concessionaire, in order to ascertain the condition and
maintenance of the mentioned property and a report shall be prepared.

FIVE – Should the dissolution or liquidation of the concessionaire occur, the
distribution of its estate cannot be effected until the Government certifies,
through the mandatory inventory mentioned in the next clause, that the property
to be reverted is in perfect order and working condition, or until there is
assurance, by means of a guarantee accepted by the Government, of payment of any
amounts due to the grantee, by way of indemnity or any other title.

SIX – The ruling in the last part of number ONE does not preclude the normal
renovation of equipment and utensils pertaining to the games.

Clause Forty Four

Inventory of property allocated to the concession

ONE – The concessionaire shall prepare, in triplicate, and maintain updated, the
inventory of all goods and rights pertaining to the Macau Special Administrative
Region for the use of the concession, as well as all property that shall revert
to the Macau Special Administrative Region, and shall annually and prior to the
thirty first of May, update the maps corresponding to alterations that have
taken place and send them to the DICJ and the DSF.

TWO – In the year of the final term of the concession, it is mandatory that the
above-described inventory be prepared sixty days before termination.

THREE – In other cases of extinction of the concession, the inventory referred
in ONE shall take place at a date and time determined by the Government.

 

27



--------------------------------------------------------------------------------

Clause Forty Five

Improvements

The improvements that, for any reason, are done to the property referred to in
clause Forty One, as well as to the property reverting to the grantee, do not
entitle the concessionaire to any compensation or indemnity.

Clause Forty Six

Granting of land for the use of the concessionaire

ONE – The system of granting of land for the use of the concessionaire, namely
for the operation of the concession, is established in the respective land
granting contract.

TWO – The clauses of the land granting contract to be signed by the Government
and the concessionaire are subject to the conditions of the present concession
contract, in what is applicable.

CHAPTER IX

Premium

Clause Forty Seven

Premium

ONE – The concessionaire shall pay the Macau Special Administrative Region an
annual premium, for the term of the concession, as payment for the awarding of a
concession for the operation of games of chance or other games in casinos.

TWO – The amount of the annual premium to be paid by the concessionaire is
composed of a fixed and a variable portion.

THREE – The amount of the fixed portion of the premium to be paid by the
concessionaire is, under the terms of Dispatch number 215/2001 of the Chief
Executive, of MOP 30,000,000.00 (thirty million patacas) per year.

FOUR – The amount of the variable part of the premium to be paid annually by the
concessionaire shall be calculated based on the number of gaming tables and
electric or mechanical machines, including “slot machines”, operated by same.

FIVE – For the purposes of the previous number:

 

  1) For each gaming table reserved for particular games and players, namely
operated in a special area or room, the concessionaire shall pay, per year, MOP
300,000,00 (three hundred thousand patacas).

 

  2) For each gaming table non-reserved for particular games and players, the
concessionaire shall pay, per year, MOP 150,000,00 (one hundred and fifty
thousand patacas);

 

28



--------------------------------------------------------------------------------

  3) For each electric or mechanic gaming machine, including “slot machines”,
operated by the concessionaire, the concessionaire shall pay, per year, MOP
1,000.00 (one thousand patacas).

SIX – Apart from the number of gaming tables that the concessionaire operates at
a given time, the amount of the variable portion of the premium cannot be less
than the amount that would result from the permanent operation of 100 (one
hundred) gaming tables reserved for particular games and players, namely
operated in gaming rooms or special areas, and 100 (one hundred) gaming tables
non-reserved for particular games and players.

SEVEN – The concessionaire shall pay the amount of the fixed portion of the
premium, up until the tenth day of the month of January of the year to which it
refers: payment in monthly instalments is possible at the discretion of the
Government.

EIGHT – The concessionaire shall pay monthly, up until the tenth day of the
month following that to which it refers, the amount of the variable portion of
the premium referring to the gaming tables, electric or mechanic gaming
machines, including “slot machines” that it operated during the previous month.

NINE – For purposes of the calculation of the amount of the variable part of the
premium referred in the previous number, consideration is given to the number of
days that in a given month each gaming table and each electric or mechanic
gaming machine, including “slot machines”, was operated by the concessionaire.

TEN – The payment of the premium is carried out by submitting the respective
payment invoice in the Receiving section of the Finance Department of the Macau
Special Administrative Region.

Chapter X

Contributions under paragraphs 7) and 8) of article 22 of Law number 16/2001

Clause Forty Eight

Contribution under paragraph 7) of article 22 of Law number 16/2001

ONE – The concessionaire shall pay to the grantee a contribution corresponding
to 1.6% (one point six percent) of the gross revenues of the gaming operation,
that will be made available to a public foundation for the promotion,
development and study of social, cultural, economic, educational, scientific,
academic and charity activities, to be indicated by the Government.

TWO – The contribution referred above is paid monthly by the concessionaire,
prior to the tenth day of the month following that to which it relates, by
submission of the respective payment invoice in the Receiving section of the
Finance Department of the Macau Special Administrative Region.

 

29



--------------------------------------------------------------------------------

THREE – The contribution referred in number ONE will be the object of a special
budget record by the grantee.

Clause Forty Nine

Contribution under item 8) of article 22 of Law number 16/2001

ONE – The concessionaire undertakes to pay the grantee a contribution
corresponding to 2.4% (two point four percent) of the gross revenues of the
gaming operation, to be used for urban development, tourist promotion and the
social security of the Macau Special Administrative Region.

TWO – The contribution mentioned in the previous paragraph is paid monthly by
the concessionaire until the tenth day of the month following that to which it
relates, by submitting the respective payment invoice in the Receiving Section
of the Finance Department of the Macau Special Administrative Region.

THREE – The contribution referred to in number ONE will be the subject to a
special budget record by the grantee.

FOUR – The Government may appoint one or more projects or one or more entities
as beneficiaries of the allocation of part the amounts paid.

FIVE – The Government and the concessionaire may agree to allocate, to one or
more entities or one or more projects, funds, up to the maximum amount of 1.2%
(one point two) of the gross revenue of the gaming operations, in such case the
concessionaire may allocate directly the funds to such entities or projects, in
which case the amount of the contribution referred to in ONE to be submitted to
the Receiving Section of the Finance Department of the Macau Special
Administrative Region, will be reduced accordingly.

CHAPTER XI

Fiscal obligations and submission of documents

Clause 50

Special gaming tax

ONE – The concessionaire shall pay the Macau Special Administrative Region the
special gaming tax established by law, which shall be paid in duodecimals, by a
monthly remittance to the Government up to the tenth day of the month following
that to which it refers.

TWO – The payment of the special gaming tax may be effected in patacas or in a
currency accepted by the Government.

THREE – The payment of the special gaming tax in patacas is made directly to the
Treasury of the Macau Special Administrative Region.

 

30



--------------------------------------------------------------------------------

FOUR – The payment of the special gaming tax in currency accepted by the
Government is made by means of remittance of that currency to the Macau Monetary
Authority who will place the corresponding amount in patacas at the order of the
Treasury of the Macau Special Administrative Region.

Clause Fifty One

Tax withholding

ONE – The concessionaire shall withhold, on a definitive basis, the legally
established tax on commissions and other remunerations paid to game promoters,
submitting the respective amounts monthly, up to the tenth day of the month
following that to which it refers, to the Receiving section of the Finance
Department of the Macau Special Administrative Region.

TWO – The concessionaire shall withhold, on a definitive basis, the legally
established income tax for workers, submitting the respective amounts monthly,
up to the tenth day of the month following that to which it refers, at the
Receiving section of the Finance Department of the Macau Special Administrative
Region, in accordance with the law.

Clause Fifty Two

Payment of other taxes, contributions, rates or emoluments due

The concessionaire shall pay other taxes, contributions, rates or emoluments due
in accordance with the legislation of the Macau Special Administrative Region
from which it has not been exempted.

Clause Fifty Three

Document proving the non-existence of debts to the Treasury of the Macau

Special Administrative Region

ONE – The concessionaire shall supply to the Government annually, until the
thirty first of March, a certificate issued by the DSF, referred to the previous
year, confirming that the concessionaire has no debts to the Treasury of the
Macau Special Administrative Region, for contributions and taxes, fines or
accruals being including in this concept the interest on deferred payments and
the 3% of debts.

TWO – The concessionaire shall furthermore supply to the Government, annually
and up to thirty first of March, a document referred to the previous year,
describing the fiscal situation of its executive director, the members of its
governing bodies and of its shareholders holding 5% or more of its capital
stock.

 

31



--------------------------------------------------------------------------------

Clause Fifty Four

Document proving the non-existence of debts to the Social Security of the

Macau Special Administrative Region

The concessionaire shall supply the Government annually, until the thirty first
of March, a certificate issued by the Social Security Fund of the Macau Special
Administrative Region confirming that the concessionaire has its payments to the
Social Security Fund of the Macau Special Administrative Region in order.

Clause Fifty Five

Furnishing of information

ONE – The concessionaire shall submit to the Government every quarter, until the
last day of the month following the end of the respective quarter, its trial
balance relating to the previous quarter, except for the last quarter of each
year that is sent until the last day of the month of February of the following
year.

TWO – The concessionaire shall also submit to the Government, until thirty days
before the date of the annual general meeting to approve the accounts, the
following elements:

 

  1) The set of accounting and statistic maps referring to the previous fiscal
year;

 

  2) The full names, in all possible versions, of those who, during the
respective year were part of management and fiscal boards, of the appointed
attorneys, as well as of the person responsible for the accounts department; and

 

  3) A copy of the annual report of the board of directors, together with the
report of the audit board and of the external auditors.

Clause Fifty Six

Accounting and internal control

ONE – The concessionaire shall have its own accounting, a sound administrative
organization and adequate control procedures, and shall follow, as to these
matters, the instructions issued by the government, namely through the DICJ or
the DSF.

TWO – In the format and rendering of the accounts, the concessionaire shall
solely follow the criteria of the Official Accounting Plan in effect in the
Macau Special Administrative Region, without prejudice of the Head of the
Executive, by proposal of the director of the DICJ or the director of the DSF,
eventually making mandatory the existence of certain books, documents or other
accounting elements, as well as determining the criteria to be adopted by the
concessionaire in the accounting records of its operations and the observance of
special norms in their preparation or presentation.

 

32



--------------------------------------------------------------------------------

Clause Fifty Seven

External audit of annual accounts

The concessionaire shall carry out an annual audit to its accounts, conducted by
an external independent agent of recognized international repute, previously
accepted by the DICJ and the DSF, supplying in advance all the necessary
documentation, namely that referred in article 34 of Law number 16/2001.

Clause Fifty Eight

Extraordinary Audits

The concessionaire shall at any moment, with or without advance notice, accept
extraordinary audits, carried out by an external independent agent of recognized
international repute or by another entity, as and when the DICJ or the DSF deem
it necessary or convenient.

Clause Fifty Nine

Mandatory publications

ONE – The concessionaire is committed to annually publishing, until the
thirtieth of April, and in relation to the previous fiscal year ended at the
thirty first of December, in the Official Gazette of the Macau Special
Administrative Region, and in two of the most widely read newspapers of the
Macau Special Administrative Region, one being necessarily in the Chinese
language and the other in the Portuguese language, the following information:

 

  1) Balance sheet, statement of results and attachments;

 

  2) Summary of the activity report;

 

  3) Report of the fiscal board

 

  4) Summary of the external auditors’ report

 

  5) List of qualified shareholders, holding 5% or more of the capital stock, in
any period of the year, with indication of the respective percentage value; and

 

  6) The names of the members of the governing bodies.

TWO – The concessionaire shall submit to the Government, a copy of all the
elements referred in the previous paragraph, and of other elements for
publication, which is required by the concession system referred to in clause
six, with the minimum advance often days prior to the date of publication.

 

33



--------------------------------------------------------------------------------

Clause Sixty

Special duty of cooperation

Without prejudice of the general duty to cooperate contemplated in clause sixty
seven, the concessionaire shall cooperate with the Government, namely with the
DICJ and the DSF as to the supply of elements and information that may be
solicited by them, and as to the analysis or inspection of its accounts, holding
extraordinary audits and, in general, as to the duties entailed by the
concession system referred to in clause six.

CHAPTER XII

Guarantees

Clause Sixty One

Bail as guarantee of fulfilment of the legal or contractual obligations

of the concessionaire

ONE – The bail, as guarantee of the fulfilment of the legal or contractual
obligations of the concessionaire may be given in any one of the forms legally
contemplated, as long as accepted by the Government.

TWO – The concessionaire shall maintain, in favour of the Government, the first
demand autonomous bank guarantee, issued by the Banco Nacional Ultramarino, S.A.
to guarantee:

 

  1) the exact and timely fulfilment of the legal or contractual obligations to
which the concessionaire is bound;

 

  2) the exact and timely payment of the premium that the concessionaire is
committed to pay for Macau Special Administrative Region under clause Forty
Seven;

 

  3) the payment of fines or other pecuniary penalties that may be levied on the
concessionaire by reason of legal ruling or of any clause in the present
concession contract;

 

  4) the payment of any indemnity resulting from contractual responsibility for
damage suffered and failed income due to the total or partial non-compliance of
the obligations to which the concessionaire is bound by the present concession
contract.

THREE – The concessionaire shall maintain in favour of the Government, the
autonomous bank guarantee referred in the previous paragraph in the maximum
value of MOP 700,000,000.00 (seven hundred million patacas) from the signing of
the present concession contract until the thirty first of March of the year two
thousand and seven, and with the maximum value of MOP 300,000,000.00 (three
hundred million patacas) from the first of April of the year two thousand and

 

34



--------------------------------------------------------------------------------

seven until one hundred and eighty days after the term of the concession
contract.

FOUR – The concessionaire shall make every effort to fulfil all necessary
obligations to maintain in effect the autonomous guarantee referred in number
TWO.

FIVE – The Government may resort to the autonomous bank guarantee referred in
number TWO, independent of any prior judicial decision, whenever the
concessionaire does not fulfil any of the legal or contractual obligations to
which it is bound, does not proceed to effect exact and timely payment of the
premiums to which it is bound, does not pay nor contest within the legal time
limit the fines or other pecuniary penalties that have been levied by reason of
legal ruling or clause of the present concession contract; the Government may
also resort to the autonomous bank guarantee referred in number TWO if there is
cause for payment of any indemnity resulting from contractual responsibility for
suffered damage and failed income resulting from the total or partly
non-fulfilment of the obligations to which the concessionaire is bound by the
present concession contract.

SIX – Whenever the Government resorts to the autonomous bank guarantee referred
in number TWO, the concessionaire shall take all the necessary steps to
reinstate its full effect, within 15 days from the date of notification of the
fact.

SEVEN – The autonomous bank guarantee referred to in number TWO may only be
cancelled by means of Government authorization.

EIGHT – The Government may authorize the alteration of the terms or conditions
referred in numbers THREE to SIX, as well as authorize the substitution of the
autonomous bank guarantee referred in number TWO by another form legally
accepted for the posting of bail as guarantee of fulfilment of the legal or
contractual obligations of the concessionaire.

NINE – The costs incurred with the issue, maintaining and cancellation of bail
as a guarantee of fulfilment of the legal or contractual obligations of the
concessionaire are borne entirely by the concessionaire.

Clause Sixty Two

Specific bank guarantee for guarantee of the payment of the special

gaming tax

ONE – The concessionaire shall produce, on demand by the Government under number
5 of article 27 of Law number 16/2001, if there is justified concern that the
concessionaire may not pay the probable monthly amounts of the special

 

35



--------------------------------------------------------------------------------

gaming tax, within the deadline and under the terms, conditions and amounts to
be established by the Government, a special autonomous bank guarantee, on first
demand, issued in favour of the Government to guarantee the payment of those
same amounts.

TWO – The terms and conditions of the autonomous bank guarantee referred to in
the previous paragraph may not be altered without Government authorization, the
concessionaire being bound to fulfil all the obligations that result or may
result from maintaining in effect the guarantee in the exact terms in which it
was given.

THREE – The Government may resort to the autonomous bank guarantee referred in
number ONE, independently of any previous judicial decision, whenever the
concessionaire does not pay the special gaming tax owed to the grantee under the
terms of the law and the present concession contract.

FOUR – Whenever the Government resorts to the autonomous bank guarantee referred
in number ONE, the concessionaire shall take, within 15 days counting from the
date of notification of the fact, all the necessary steps to reinstate its full
effect.

FIVE – The autonomous bank guarantee referred to in number ONE may only be
cancelled by the concessionaire one hundred and eighty days after the end of the
concession and with Government authorization.

SIX – The costs incurred with the issue, maintaining and cancellation of the
bail of the autonomous bank guarantee referred in number ONE are borne entirely
by the concessionaire.

Clause Sixty Three

Other Guarantees

The autonomous bank guarantee referred in number TWO of clause sixty one
includes the guarantees established in number 3 of article 20 and in item 2 of
article 22 of the Law number 16/2001 and on numbers 1 and 2 of article 84 of the
Administrative Rule number 26/2001.

CHAPTER XIII

Inspection of fulfilment of the concessionaire’s obligations

Clause Sixty Four

Inspection, supervision and monitoring by the Government

ONE – The power to inspect, supervise and monitor the fulfilment of the
obligations of the concessionaire is exercised by the Government, namely through
the DICJ and the DSF.

 

36



--------------------------------------------------------------------------------

TWO – For all purposes the concessionaire shall, whenever so required by the
Government and without need of advance notice, offer the Government, or any
other entity appointed by the Government and duly mandated to that effect and
identified, free access to any part of its premises, as well as free access to
examine its accounting or bookkeeping, including any transactions, books,
minutes, accounts and other registers or documents, statistics and registers of
management used, supplying the Government or the entity appointed, with
photocopies of what they may consider necessary.

THREE – The concessionaire shall abide by and comply with the determinations of
the Government issued within the scope of its powers of inspection and
verification, namely the instructions of the DICJ, including those relating to
an eventual suspension of the operations in casinos and other gaming areas.

FOUR – The operation of the concession is subject to the permanent verification
and inspection of the DICJ under the terms of applicable legislation.

Clause Sixty Five

Daily inspection of the gross revenues of the game operation

The concessionaire is subject to daily inspection, by the Government, through
the DICJ, of its gross revenues from the game operation, in accordance with
legal terms.

CHAPTER XIV

General duty to cooperate

Clause Sixty Six

General duty of the Government to cooperate

The Government shall cooperate with the concessionaire thus allowing it fulfil
its legal and contractual obligations.

Clause Sixty Seven

General duty of the Concessionaire to cooperate

For purposes of the provisions of the present concession contract, the
concessionaire shall cooperate with the Government, producing any documents and
giving any information, data, authorizations or proof that may be solicited.

 

37



--------------------------------------------------------------------------------

CHAPTER XV

Other duties of the concessionaire

Clause Sixty Eight

Operation of the casinos and other premises and annexes

The concessionaire shall keep in normal operation all areas of the casinos and
other premises and annexes that are used for the operation of the concession and
for the uses for which they are intended or authorized.

Clause Sixty Nine

General duties of the concessionaire

ONE – It is the special obligation of the concessionaire to promote and demand
from all entities that may be contracted for the development of activities
integrated in the concession, the observance of all rules of good organization
and functioning, and the special measures related to the patrons of its casinos
and other game zones and of its workers and other persons therein holding
working positions.

TWO – The concessionaire undertakes to contract, for the prosecution of the
activities integrated in the concession, entities duly licensed and authorized,
with the necessary technical and professional qualifications.

Clause Seventy

Other Government authorizations

Government authorization is required for the replacement, cancellation or change
of proof documents and registers related to the activity of the concessionaire
or to the acquisition of equipment and materials for the games.

Clause Seventy One

Government authorizations and approvals

The authorizations and approval of the Government, and their possible refusals,
do not exonerate the concessionaire from the timely fulfilment of the
obligations assumed under the present concession contract, neither do they
imply, on the part of the Government, of any responsibilities except when its
acts have caused expenses or special and abnormal damage to the concessionaire.

 

38



--------------------------------------------------------------------------------

CHAPTER XVI

Responsibility of the concessionaire

Clause Seventy Two

Civil liability to the grantee

The concessionaire is responsible towards the grantee for damage resulting from
the total or partial non-fulfilment of its contractual obligations, due to facts
it may be held responsible for.

Clause Seventy Three

Exoneration of the grantee in the extra-contractual responsibility of the

concessionaire toward third parties

ONE – The grantee shall not take or share any responsibility that may arise for
the concessionaire from acts carried out by it or at its request that involve or
might involve civil liability or any other.

TWO – The concessionaire will furthermore answer, under the general relationship
of consigner-commissioner, for damages caused by entities it has contracted for
the operation of the activities that integrate the concession.

CHAPTER XVII

Subjective changes to the concession

Clause Seventy Four

Cession of contractual position, burden, transfer and alienation

ONE – The concessionaire shall not cede, transfer, alienate or in any way
burden, in total or in part, in express or tacit form, formally or informally,
the operation of a casino or a gaming area or make any juridical deal that has
the same result, except with Government authorization.

TWO – An action carried out in violation of the rulings of the previous
paragraph, and without prejudice of other applicable sanctions or penalties,
entails the payment to the Macau Special Administrative Region, of the following
penal clauses:

 

  •   in the case of cession, transfer or alienation, as a whole – MOP
1,000,000,000.00 (one thousand million patacas);

 

  •   in the case of cession, transfer or alienation, as a part – MOP
500,000,000.00 (five hundred million patacas);

 

  •   in the case of encumbering, in total or in part – MOP 300,000,000.00
(three hundred million patacas).

THREE – The request for authorization referred in number ONE must be supported
by all the necessary documents and the indication of all the details of the
juridical deal that the concessionaire wishes to effect, without prejudice of
the Government soliciting additional documents, data or information.

 

39



--------------------------------------------------------------------------------

Clause Seventy Five

Sub-concession

ONE – The concessionaire, except with Government authorization, undertakes the
obligation not to grant a sub-concession, in all or in part, or make any
juridical deal that has the same result.

TWO – An action carried out in violation of the rulings of the previous
paragraph, and without prejudice of other applicable sanctions or penalties,
entails the payment, to the Macau Special Administrative Region, of the
following penal clauses:

 

  •   In the case of sub-concession, as whole – MOP 500,000,000.00 (five hundred
million patacas);

 

  •   In the case of sub-concession, as a part – MOP 300,000,000.00 (three
hundred million patacas);

THREE – For the purposes of the authorization referred in number ONE, the
concessionaire shall advise the Government of its intention to sub-concede,
supplying all details that the Government may deem necessary, including all the
correspondence exchanged between the concessionaire and the entity with whom it
wishes to contract.

FOUR – The sub-concession does not exonerate the concessionaire from the legal
or contractual obligations to which it is bound, except if, and in accordance
with the terms of Government authorization, being further subsidiarily
responsible before the Macau Special Administrative Region, independent of
guilt, for damages resulting from the non-compliance with the total or part of
the contractual obligations of the sub-concessionaire, owing to facts that may
be attributed to it, benefiting from the “privilege of exhaustion of remedies”.

CHAPTER XVIII

Non-fulfilment of contract

Clause Seventy Six

Non-fulfilment of contract

ONE – Without prejudice of the rulings in clauses seventy seven and seventy
eight, the non-fulfilment attributable to the concessionaire of the duties and
obligations resulting from the present concession contract, or from Government
determinations, shall subject the concessionaire to the sanctions or penalties
legally or contractually foreseen.

 

40



--------------------------------------------------------------------------------

TWO – The concessionaire is exonerated from the responsibility referred to in
the previous chapter in cases of force majeure or other events that clearly
cannot be attributed to it, but only if the timely and total fulfilment has in
fact been hindered.

THREE – The only cases considered of force majeure, with the consequences
described in the next paragraph, are the unpredictable and irresistible events,
exterior to the concessionaire, the effects of which are independent of the will
or the personal circumstances of the concessionaire, namely acts of war,
terrorism, disturbances of the public order, epidemics, atomic radiations, fire,
lightning, serious flooding, cyclones, tropical storms, earthquakes and other
natural cataclysms that directly affect the activities integrated in the
concession.

FOUR – The concessionaire shall immediately advise the Government of any case of
force majeure, and indicate, as soon as possible the obligations resulting from
the present concession contract that it cannot fulfil due to the occurrence, and
also, if it be the case, the measures it wishes to implement to reduce the
impact of the said event and/or normalize the fulfilment of those obligations.

FIVE – In any of the cases referred in number THREE, the concessionaire shall
reconstruct and/or restore the damaged property to its previous condition, as
soon as possible, reinstating the management and operation of the games of
chance or other games in casinos; should the concessionaire have no economic
interest in the reconstruction and/or restoring of the referred property, it
shall transfer to the grantee the amount of the insurance.

CHAPTER XIX

Extinction and suspension of the concession

Clause Seventy Seven

Termination by mutual agreement

ONE – The Government and the concessionaire may, at any moment, terminate the
present concession contract of by mutual agreement.

TWO – The concessionaire shall be fully responsible for the cessation of the
effects of any contracts of which it is part, and the grantee shall not be
responsible for anything in this matter, unless otherwise established.

Clause Seventy Eight

Redemption

ONE – Unless otherwise legally established, the Government may, as from the
fifteenth year of the concession, redeem it, by notifying the concessionaire by
registered letter, with receipt notice, at least one year in advance.

 

41



--------------------------------------------------------------------------------

TWO – Through the redemption, the grantee assumes all the rights and obligations
of the concessionaire resulting from juridical deals validly contracted by it
before the date of the notification referred to in the previous paragraph.

THREE – The obligations contracted by the concessionaire by virtue of the
contracts it has signed after the notification referred in number ONE, shall
only be assumed by the grantee if those contracts were, prior to their
celebration, authorized by the Government.

FOUR – The assumption by the grantee of the obligations contracted by the
concessionaire is made without prejudice of the right of regression for the
obligations contracted by the concessionaire that exceed the normal management
of the concession.

FIVE – Once the concession is redeemed, the concessionaire is entitled to a fair
and equitable compensation corresponding to the losses resulting from the
redemption of the Resort-Hotel-Casino referred in the Investment Plan annexed to
the present contract. The amount of compensation shall be equal to the earnings
of the Resort-Hotel-Casino referred in the Investment Plan annexed to the
present contract before interest, depreciation and amortization for the fiscal
year immediately preceding the date the redemption is declared, multiplied by
the number of years remaining on the term of the concession contract.

Clause Seventy Nine

Sequestration

ONE – When the cessation or interruption occur or are imminent, as a whole or in
part of the operation of the concession by the concessionaire, not authorized
and not due to case of force majeure, or if there are serious disturbances or
deficiencies in the organization and management of the concessionaire or in the
general conditions of the installations and equipment, susceptible of
compromising the regular operation of the concession, the Government may replace
the concessionaire, directly or by resorting to third parties, ensuring the
operation of the concession and promoting the necessary measures to ensure the
objective of the present concession contract, for the duration of the cessation
or interruption or if the disturbances and deficiencies continue.

TWO – During the sequestration, the expenditures necessary for the maintenance
and normalization of the operation of the concession are charged to the
concessionaire, and the Government may, to that effect, resort to the bail to
fulfil the legal or contractual obligations and to the guarantee posted by the
dominant partner of the concessionaire.

 

42



--------------------------------------------------------------------------------

THREE – As soon as the reasons for the sequestration are over and the Government
judges it appropriate, the concessionaire is notified to resume, within a time
limit that will be fixed, the normal operation of the concession.

FOUR – If the concessionaire does not want to or cannot resume the operation of
the concession or if, having done so, the serious disturbances or deficiencies
in its organization and operation continue to exist, the Government may declare
the unilateral rescission for non-fulfilment of the present concession contract.

Clause Eighty

Unilateral rescission for non-fulfilment

ONE – The Government may terminate the concession, by means of unilateral
rescission for non-fulfilment of the present concession contract, in case of
non-fulfilment of the fundamental obligations by which the concessionaire is
legally or contractually bound.

TWO – Reasons for unilateral rescission of the present concession contract are,
specifically:

 

  1) The deviation from the objective of the concession, either by operating
non- authorized games, or by carrying out activities that are excluded from the
corporate purpose of the concessionaire;

 

  2) The abandonment of the operation of the concession or its unjustified
suspension for a period of more than 7 consecutive days or 14 interpolate days
within one calendar year;

 

  3) The transmission, in total or in part of the operation, temporarily or
definitively, effected in disrespect of what is established in the concession
system as referred to in clause Six;

 

  4) The default in payment of taxes, premiums, contributions or other
retributions foreseen in the concession system as referred to in clause Six owed
to the grantee and not impugned within the legal period;

 

  5) The refusal or impossibility of the concessionaire to resume the concession
under the terms of number FOUR of the previous clause, or when, having done so,
the reasons for the sequestration continue to exist;

 

  6) The reiterated opposition to the supervision and inspection or repeated
disobedience of the determinations of the Government, namely through the
directions of the DICJ;

 

  7) The systematic non-observance of fundamental obligations foreseen in the
concession system as referred to in clause Six;

 

43



--------------------------------------------------------------------------------

  8) The default on payment or reinforcement of the bails or guarantees foreseen
in the present concession contract under the terms and within the deadlines
established;

 

  9) The bankruptcy or insolvency of the concessionaire;

 

  10) The practice of serious fraudulent activity, damaging to the public
interest;

 

  11) The serious and reiterated violation of the rules of operation for the
practice of games of chance or other games in casinos or of the integrity of the
games of chance or other games in casinos.

THREE – Without prejudice of the provisions of clause Eighty Three, and in the
presence of one of the situations referred to in the previous paragraph or any
other that, under the terms of the present clause, may motivate the unilateral
rescission for non-fulfilment of the concession contract, the Government shall
notify the concessionaire to, within an established deadline, fully comply with
its obligations and correct, or repair the consequences of its acts, except if
it is the case of a non-reparable violation.

FOUR – If the concessionaire does not fulfil its obligations or does not correct
or repair the consequences of its acts, in the terms determined by the
Government, the Government may unilaterally rescind the present concession
contract by communicating this fact to the concessionaire, and also may notify
in writing, the entities who guaranteed the financing of the investments and
obligations assumed by the concessionaire, under the terms and for the purposes
established in the concession system as referred to in clause Six, relative to
financial capacity.

FIVE – The communication to the concessionaire of the decision to rescind
referred to in the previous paragraph takes immediate effect, independent of any
other formality.

SIX – In the case of well-founded urgency that cannot accommodate the delays of
the process of solving the non-fulfilment foreseen in number THREE, the
Government may, without prejudice of the observance of that process and the
observance of the provisions of number FOUR, proceed immediately with the
sequestration of the concession under the terms defined in the previous clause.

SEVEN – The unilateral rescission for non-fulfilment of the present concession
contract, under the terms of the present clause, gives rise to a duty to
compensate, on the part of the concessionaire, and the compensation shall be
calculated in accordance with the general terms of the Law.

EIGHT – The unilateral rescission for non-fulfilment of the present concession
contract entails the immediate and gratuitous reversion of its casinos to the
grantee, as well as the equipment and utensils pertaining to the games even if
located elsewhere.

 

44



--------------------------------------------------------------------------------

Clause Eighty One

Termination

ONE – The present concession contract terminates on the date of the final term
of the concession foreseen in clause Eight and the contractual relationship
between the Parties shall end, without prejudice of the clauses of the present
concession contract that shall continue beyond the end of the concession.

TWO – When there is a termination in accordance with the terms of the previous
paragraph, the concessionaire shall be fully responsible for the cessation of
the effects of any contract of which it is part, and the grantee shall not
assume any responsibility in that matter.

CHAPTER XX

Revisions and alterations to the contract

Clause Eighty Two

Revisions to the concession contract

ONE – The present concession contract may be revised after negotiations between
the Government and the concessionaire, in accordance with the terms of the law.

TWO – The revision of the present concession contract, as well as any addenda to
the same, observes the formalities foreseen in article 91 of Administrative Rule
number 26/2001.

CHAPTER XXI

Pre-contentious phase

Clause Eight Three

Consultations in pre-contentious phase

ONE – The Parties shall effect consultations whenever there is a question or
difference of opinion between them as to validity, application, execution,
interpretation or integration of rules by which the present concession contract
is governed.

TWO – The questions that arise do not exonerate the concessionaire from the
timely and total fulfilment of the conditions of the present concession contract
and the determinations of the Government that, within its scope, are issued,
neither does it permit any interruption of the carrying out of any aspect of its
activity, that shall

 

45



--------------------------------------------------------------------------------

continue to take place under the conditions established at the time the question
is submitted.

THREE – The provisions of the previous paragraph relating to the compliance with
Government determinations by the concessionaire is applicable also to successive
determinations on the same matter, even if issued after the date of the
beginning of consultations, as long as the first of these successive
determinations was communicated to the concessionaire prior to that date.

CHAPTER XXII

Final provisions

Clause Eighty Four

Obtaining licenses, permits or authorizations

ONE – The present concession contract does not exempt the concessionaire from
petitioning, paying costs for and/or make the effort to obtain all the licences
or authorizations necessary to carry out any aspect of its activity or
fulfilling the obligations foreseen in the present concession contract, as well
as observing and fulfilling all the requisites necessary for obtaining and
maintaining them valid.

TWO – The concessionaire must immediately inform the Government should any
licences or authorizations referred to in the previous paragraph be withdrawn,
terminated, suspended or revoked for any reason, or its effect ceased to be
operative, indicating at the same time the measures it has taken or will take in
order to recover or reactivate such licences, or authorizations.

THREE – No clause of the present concession contract may be considered as a
replacement to the need to obtain any license, or authorization legally or
contractually foreseen.

Clause Eighty Five

Rights to industrial and intellectual property

ONE – The concessionaire shall respect, in the course of its activity, the
rights to industrial and intellectual property, in accordance with the terms in
force in the Macau Special Administrative Region, and the effects that may
result from the violation of these rights shall be of the exclusive
responsibility of the concessionaire.

TWO – The licenses or authorizations granted to the concessionaire, namely those
relating to compliance with the Investment Plan attached to the present
concession contract, presuppose that all rights of industrial and intellectual
property have been respected by the concessionaire.

 

46



--------------------------------------------------------------------------------

THREE – The concessionaire shall gratuitously cede to the grantee all its
studies, projects, plans, blueprints, documents and other materials, of whatever
nature that may prove useful to the functions attributed to the latter, under
the terms of the present concession contract, or for the exercise of the rights
to which it is entitled under the terms of the same.

FOUR – In answer to the grantee’s request, the concessionaire shall prepare any
type of document or declaration, to confirm or register the rights referred to
in the previous paragraph.

FIVE – Should the concessionaire not solve any dispute existing with third
parties in relation to eventual violations of the rights of industrial or
intellectual property attributed or to be attributed to the grantee under the
terms of the present clause, the grantee may always act in their defence for
which the concessionaire shall give all the assistance that may be required.

Clause Eighty Six

Notifications, communications, notices, authorizations and approvals

ONE – the notifications, communications, notices, authorizations and approvals
referred to in the present concession contract, unless otherwise determined,
will be made in writing and be forwarded:

 

  1) by hand, as long as covered by register;

 

  2) by telefax, as long as covered by transmission receipt;

 

  3) by mail, registered and with receipt notice.

TWO – Authorizations to be granted by the Government must always be in advance,
and may establish conditions.

THREE – The lack of answer to a request for authorization and approval, or any
other solicitation, expressed by the concessionaire, has the effect of refusal.

FOUR – For the purposes of the present concession contract, the following
addresses and telefax numbers shall be considered as the permanent addresses the
Parties:

Government of the Macau Special Administrative Region:

Direcção de Inspecção e Coordenação de Jogos

Avenida da Praia Grande, numbers 762-804, “China Plaza” building, 21st floor,

Macau

Fax: 370296

Concessionaire: Wynn Resorts (Macau), S.A,.

Head Office: Avenida da Amizade, number 918,

“World Trade Centre” building, 8th floor, “C”, Macau.

Fax: 336057

 

47



--------------------------------------------------------------------------------

FIVE – The Parties may alter the addresses and telefax reception numbers
indicated in the previous number by means of advance communication addressed to
the other Party.

Clause Eighty Seven

Prohibition of practices restrictive of competition

ONE – The concessionaire shall carry out its activities in loyal and healthy
competition, respecting the principles applying to a market economy.

TWO – The concessionaire undertakes not to enter into agreements or combined
deals, in whatever form, together with other concessionaires,
sub-concessionaires or management companies of concessionaires that operate in
the Macau Special Administrative Region, or with companies belonging to the
respective groups, that are liable to impede, restrict or distort competition.

THREE – The concessionaire undertakes not to exploit abusively a dominant
position in the market, or a substantial part of it that could impede, restrict
or distort competition.

Clause Eighty Eight

Games Promoters

For the Government, the concessionaire is responsible for the activity exercised
in the casinos and other gaming areas by its registered games promoters, as well
as its directors and collaborators and should therefore supervise their
activity.

Clause Eighty Nine

Promotion of the concessionaire’s business

ONE – The concessionaire shall promote, within the Macau Special Administrative
Region and abroad, advertising and marketing campaigns for its business, namely
its casinos.

TWO – The Government and the concessionaire shall combine their events and
advertising and marketing campaigns with the events and campaigns aimed at
promoting Macau abroad.

THREE – The concessionaire shall not allow, without the authorization of the
Government, the use of images or long written references about its casinos and
other premises and annexes allocated to the operation of the concession, in
sites and internet pages, or any other place that aims at promoting interactive
games.

 

48



--------------------------------------------------------------------------------

Clause Ninety

Elements integrated in the concession contract

The tender for adjudication entered by the concessionaire as an entrant for the
first public tender for the attribution of three concessions for the operation
of games of chance or other games in casinos, is considered to be integrated in
the present concession contract for all purposes that are not explicitly or
implicitly contrary to it.

Clause Ninety One

Chips to be used in the operation of the concession

ONE – The concessionaire shall comply with the instructions of the Government as
to the issue and circulation of chips, independent of their type or nature.

TWO – Notwithstanding the possibility for the Government to determine the
maximum amount of chips to be put into circulation, the quantity chips to be put
into circulation is not subject to the consent of the Government.

THREE – The concessionaire has the obligation to guarantee the reimbursement, in
cash or through cheque or equivalent credit document, of the chips that have
been put into circulation.

FOUR – The concessionaire shall maintain a ratio of solvency, and constitute
provisions and other rules of prudence to be indicated at each moment by the
Government as to the total number of chips to be placed in circulation, in cash
or through high level liquidity bonds in order to ensure the immediate payment
of same.

Clause Ninety Two

Confidentiality

ONE – The documents produced by the Government or by the concessionaire, in
keeping with the conditions of law or the present concession contract, have a
confidential character, and can only be made available to third parties with the
authorization of the other Party.

TWO – The Government and the concessionaire take all the necessary steps to
ensure that, respectively, the workers of the Public Administration of the Macau
Special Administrative Region, and the workers of the concessionaire are bound
by the duty of secrecy.

THREE – The Government and the concessionaire undertake to enforce the duty of
secrecy on other persons who have had or who might have access to confidential
documents, namely through consulting, services and other contracts.

 

49



--------------------------------------------------------------------------------

Clause Ninety Three

Claims register

ONE – The concessionaire shall keep and maintain at the disposal of visitors of
the casinos and other gaming areas, a claims register, specific for claims
related to the operation of games of chance or other games in casinos.

TWO – The concessionaire shall affix in the casinos and other gaming areas, in a
visible manner, a notice indicating the existence of a claims register.

THREE – The concessionaire undertakes to remit to the Government, within 48
hours, copy of the claims registered in the claims register, together with the
concessionaire’s report about the same.

CHAPTER XXIII

Transitory dispositions

Clause Ninety Four

Professional Training Plan

ONE – The concessionaire shall prepare plans regarding professional training for
employees who come to occupy positions in the activities integrated in the
concession, within a time limit established by the Government.

TWO – The concessionaire shall submit to the Government, within the time limit
established, any other documents or additional information relative to the plans
referred to in the previous paragraph.

Clause Ninety Five

Appointed Executive-Director

ONE – The Government shall inform the concessionaire, within fifteen days from
the signing of the present concession contract whether it authorizes that the
person indicated in Attachment I of the Administration Rule number 26/2001,
submitted by the concessionaire as bidder for the first public tender for the
awarding of three concessions for the operation of games of chance or other
games in casinos, to be the Executive Director for the concessionaire.

TWO – The provisions of numbers ONE and TWO of clause Twenty One are applicable
to the first delegation of management by the concessionaire on an Executive
Director after the awarding of the present concession contract.

 

50



--------------------------------------------------------------------------------

Clause Ninety Six

Bank accounts

The concessionaire shall submit to the Government within seven days from the
signing of the present concession contract, a document stating all its bank
accounts and respective balances.

Clause Ninety Seven

Declaration relating to the duty to cooperate

The concessionaire shall endeavour to obtain and submit to the Government,
within fifteen days from the signing of the present concession contract, a
declaration subscribed by each of its shareholders holding 5% or more of its
capital stock, its directors and main employees with relevant positions in the
casino, as well as its dominant partners, including the ultimate dominant
partner, by which they accept to be subject to a special duty to cooperate with
the Government and to produce any documents and supply whatever information,
data, authorizations or proof that may be requested for that purpose.

Clause Ninety Eight

Fixed part and variable part of the premium

ONE – The payment of the fixed part of the yearly premium foreseen in clause 47,
in the respective proportion, is due only from the 26th day of June of the year
two thousand and five, except if, before that date, the concessionaire begins
the operation of a casino or gaming area in the Resort – Hotel – Casino complex,
foreseen in the Investment Plan annex to the present concession contract, in
which case payment becomes due at once.

TWO – The payment of the variable part of the yearly premium foreseen in clause
47 is only due from the date of starting of operation of the games of chance or
other games in casinos, whether the starting of operations takes place in
temporary installations or in the Resort-Hotel-Casino above mentioned. For the
purpose of calculation of the variable part of the premium the concessionaire
shall submit to the Government, up to ten days prior to the opening of its first
casino or gaming area, whether it be in temporary installations or in the
complex referred in the previous number, a list with the number of gaming tables
and electric or mechanic machine, including “slot machines”, that it intends to
operate in that year, as well as their respective location.

THREE – In case the concessionaire opens its first casino or gaming area in
temporary installations, the amount of the variable portion of the premium
cannot be less than the amount that would result from the permanent operation of
20 (twenty) gaming tables reserved for particular games and players, namely
operated in gaming

 

51



--------------------------------------------------------------------------------

rooms or special areas, and 20 (twenty) gaming tables non-reserved for
particular games and players, until the beginning of operation of a casino or
gaming area in the resort complex referred in number ONE.

FOUR – The amounts relative to the variable part of the yearly premium referred
in number FIVE of clause 47 will be subject to revision by the Parties as from
the third year of the awarding of the present concession contract.

Clause Ninety nine

Approval of the articles of association and shareholders agreements

The Government shall notify the concessionaire, within sixty days of the signing
of the present concession contract, as to whether it approves its articles of
association as well as its shareholders agreements.

Clause One Hundred

Mandates or Power of Attorney

The concessionaire shall inform the Government within fifteen days from the
signing of the present concession contract, of each and every mandate or power
of attorney existing on the date of the awarding of the present concession
contract, verifying, based on a stable relationship, the powers inherent to the
board of directors to conduct business relating to the operation of the company
in the name of the concessionaire, with the exception of the powers for carrying
out everyday current business, namely at public offices or services, for the
purpose of authorization, or to submit, within the same timing, a declaration of
non-existence of same.

Clause One Hundred and One

Actual participation in the operation of games of chance or other games in

casinos under other jurisdictions

The concessionaire shall inform the Government within fifteen days from the
signing of the present concession contract, of the actual participation of any
one of its administrators, of the dominant partner, including the ultimate
dominant partner or any holder of capital share when corresponding, directly or
indirectly, to an amount of 10% or more of its capital stock, in the operation
of games of chance or other games in casinos, even if only through a management
contract, in any other jurisdiction.

 

52



--------------------------------------------------------------------------------

Clause One Hundred and Two

Composition of the governing bodies of the concessionaire

The concessionaire shall inform the Government within seven days from the
signing of the present concession contract as to the composition, at the time of
awarding of the present concession contract, of the board of directors, the
annual general meeting, the audit board and other governing bodies of the
concessionaire.

Clause One Hundred and Three

Structure of shareholders and capital stock

ONE – The concessionaire shall submit to the Government, within seven days from
the signing of the present concession contract, the shareholder structure of the
concessionaire on the date of the awarding of the present concession contract.

TWO – The concessionaire shall submit to the Government, within seven days from
the signing of the present concession contract, the structure of the capital
stock of corporate bodies, maxime companies, holding 5% or more of the capital
stock of the concessionaire, as well as the structure of the capital stock of
corporate bodies that hold 5% or more of the capital stock of same, and so on up
to the individual or corporate bodies who are ultimate partners, on the date of
the awarding of the present concession contract.

THREE – The concessionaire shall submit to the Government, within fifteen days
from the signing of the present concession contract, the declarations referred
to in number TWO of clause Nineteen, relative to the year two thousand and two.

Clause One Hundred and Four

Limit to the number of concessions

ONE – The grantee shall not award, until the first of April of the year two
thousand and nine, concessions for the operation of games of chance or other
games in casinos, so that, at any given time, there are not more than three, as
per provisions of the law.

TWO – Should the grantee, after the date referred to in the previous paragraph,
award new concessions for the operation of games of chance or other games in
casinos, the conditions of which are, in global terms, more favourable than
those foreseen in the present concession contract, the Government shall extend
them to the concessionaire by altering the present concession contract.

 

53



--------------------------------------------------------------------------------

Clause One Hundred and Five

Revision of the percentage of contributions

The percentages of the contributions referred to in clauses Forty Eight and
Forty Nine shall be the object of revision by the Parties during the year two
thousand and ten.

Clause One Hundred and Six

Effective Date

The present concession contract, written in both official languages, will come
into effect as from 27th day of June of year 2002.

Thus it was granted

The Stamp Duty due, as per articles 17 and 24 of Stamp Duty Regulation, on the
amount of MOP 115, 00 (one hundred and fifty patacas) and the Notary Fees Due,
as per article 4 number 1 and 2 of the Notary Regulation, on the amount of MOP
708,600.00 (seven hundred and eighth thousand six hundred patacas) were paid by
the Second Party and the proof of payment was filed.

All the documents mentioned in the concession contract are filed with the Notary
Division of the Macau Finance Department under number 17039.

This deed has been read to the parties and its contents were explained out loud
to all those present, and the representative of the second party had access to a
translation into the English language as he does not understand either of the
official languages.

 

54



--------------------------------------------------------------------------------

ANNEX TO THE CONCESSION CONTRACT

INVESTMENT PLAN

Without prejudice of the provisions of Clause thirty nine of the present
concession contract, the concessionaire must build:

 

  •   A Resort-Hotel-Casino that must be concluded and open to the public on
December 2006.

 

  •   Total Investment – 4,000,000,000.00 (four thousand million patacas), which
must be expended within 7 years upon the signing of this concession contract.

 

55



--------------------------------------------------------------------------------

LOGO [g84659image001.jpg]   AMERICAN EMBASSY LISBON   Av. Das Forças Armadas  
1600-081 Lisboa, Portugal   Tel:    21-770-2499   Fax:        21-727-2354

 

Republic of Portugal    ) Providence of Estremadura    ) City of Lisbon    )
Embassy of the United States    ) Of America    )

I, Victoria Perestrello , being duly sworn, do hereby declare that I am
thoroughly aquainted with the Portuguese and English languages, that I am
accustomed to make translations in these languages, and that the annexed
translation(s) was (were) made by me and it is a (are) true and correct
translation (s).

This document consists of 166 pages, each initialed by the translator.

 

/s/ Victoria Perestrello

Subscribed and sworn to before me this 29th day of July 2002.

 

/s/ Daniel Bazan

Daniel Bazan

Consul